     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 1 of 230




Email #1:
SL: [Watch Here] Fortune Forecaster Event Replay
(Next day (Day 1) 8am)

https://www.biotechbreakouts.com/fortune-forecaster-replay/

Countless people came out last night to see how they can Predict their Profits!

Amazing response to the Fortune Forecaster, tons of questions, and I gave away a FREE
service.

Everything went smoothly...

That is until the blowout discount was released and the order form began to lag and crash
because of how many people were trying to access!

For that reason, I’ve continued the sale and am giving you full access to the event.

Tune in at 16:48…

                              How 3 C’s Can Predict Your Profits!




                                     Attachment R                             PX 44, 3972
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 2 of 230




Email #2
SL: VIP Team on Standby!
(Day 1 12pm)

Good Afternoon,

Grab your phone, and dial 833-757-7779.

Why? Because I told my VIP concierge team to clear their schedule in preparation for your calls.

Sure, you could sit around your whole life and maaayyybbbe something will happen…

Or you can do something about it.

Take advantage of what the Fortune Forecaster has to offer you. Custom buy and sell alerts
sent right to your text and email.

Just imagine this jackpot of information burning a hole in your inbox...and pocket:




                                       Attachment R                             PX 44, 3973
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 3 of 230




Call now! 833-757-7779.

    (Pro Tip: They’ve been known to hand out additional discounts upon an account review)




Email #3
SL: See how Brian paid for his vacation in 2 minutes
(Day 1 4pm)

https://www.biotechbreakouts.com/fortune-forecaster-replay/

If there’s one main beauty of trading, it’s freedom.




                                    Attachment R                        PX 44, 3974
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 4 of 230



That’s what got me hooked, and that’s what should be driving your success too.

You don’t need to be glued to one place. You can trade from wherever you are in the world.

Imagine taking a vacation, going to some Caribbean island, trading for a couple minutes and
paying for your entire trip.

  Ask Brian! The strategies put forth in my webinar last night allowed
               him to make $5,476 during a trip to Peru!

               Give me 2 minutes. Fast forward to 14:42 and see how I can help.




Email #4
SL: Seriously, TELL ME what you don’t like.
(8am Day 2)

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC
https://www.biotechbreakouts.com/fortune-forecaster-replay/


This is your time to voice your opinion.

By now, I’m hoping you were able to view the replay of my event last night.




                                      Attachment R                            PX 44, 3975
        Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 5 of 230




If not, just click here. The recording is still active.

But here’s where I am at a loss for words.

If you haven’t purchased yet, then why?

I’m serious. When I designed the Fortune Forecaster, I had just two things in mind.

    1. Offer an entry-level product with a super cheap price that was capable of producing
       income week after week.
    2. Design a program for those with time constraints.

I don’t want you to spend much time trading. In fact, I don’t even need you to be engaged in the
market.

You’re benefiting off of my hard work. That’s why I’m charging for the service. I’m doing
everything for you by researching and analyzing these companies and finding you the best
opportunities.

I thought that would be something you’d want, but maybe I missed the ball.

Others have already benefited from this service and I’m here to make it even easier for you.

Watchlist at the beginning of the week detailing what stocks I’m interested in. I’m even putting
in buy/sell ranges so you can set orders and then not worry about it.

From there, alerts of my trades get sent directly to your inbox via email and text message

NOTHING would make this easier for you.

I want to see how much you grow in a year working with me. My hope is that you utilize what I
offer and 5X, 10X, or even 30X your account!

And I’m offering it at 50% off.

But please, tell me what you don’t like about this.

You could send me a message directly! I’m here to help and I want to know how I can make this
better for you.




Email# 5




                                           Attachment R                        PX 44, 3976
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 6 of 230



SL: $2K a day keeps the JOB away
Day 2 5 pm EST

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

So it’s probably true, you’re not at this level yet.




That’s ok. When I first started trading, I wasn’t making $10K a week either.

In fact, I was really busy just trying not to lose money. Am I getting warmer?

Trading scared is no way to trade, and it’s no way to live.

Man, I remember that stress like it was yesterday, and I never want to feel that way again.

It helps that I’ve really broken trading down to a science.

I use catalyst events to time my trades, and get in and out quickly, bringing many of my
members along for the profits.

What are you waiting for?

It doesn’t get more simple than this.

50% off won’t last for long.




Email #6
SL: Ok, ok. Look at this
(Day 3 8am)




                                        Attachment R                           PX 44, 3977
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 7 of 230




https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

You need more proof of what my services can provide. I understand.

Let me just bring you through some of my member’s recent profits and you tell me if you don’t
want a piece of this.

              lisa sto: snap up 258%, had small position so just held it, thanks Kyle

                             james mcn: out balance of TRVN +1100

                           jason pag: exit another 25% of TRVN at 1.70

                              chris kem: I got COTY thanks for $200

      josh luttrell set: stop hit. lAst half about 185%. $2200 total. thanks kyle, i needed that

                    ben vog: I'm green $800 with AVGR from $4400 position.

               ayush cha: Kyle, i sold LPTX for 800 profit and buying again on dip

                                 chris kem: Thanks Kyle +800 PTI

                                    larry cri: out PTX .78 +490

                                     sanjeev ana: @PTI+400

             brian henderson hen: just got TTWO for 940...got lucky found a bottom

                  joven cad: Out AXON +$2,665 thanks Kyle for the good idea.

                                 chris b. boi: out of AXON +$500

ayush cha: Kyle, i sold LPTX in AH for +800 , knowing it might come back in morning as we still
                          hv time and bought back in morning on dip

                              harry mas: Closed 25% @3.90 on PTI


I’ve realized that my performance means nothing if I don’t back in up with testimonials from
members.




                                       Attachment R                               PX 44, 3978
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 8 of 230



Luckily, they are taking what I’m giving and growing their accounts like you’ve never seen
before.

Now it’s your turn. Forecast Your Profits. Fund Your Future.

All for 50% off for a limited time!




Email #7
SL: Don’t Work. Just Watch
(Day 3 4pm)
https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

Let’s get to the bottom line.

You’re about to become a member of my service, and I’ll tell you why.

If you’re interested in the stock market it’s because you want to make money, right?




Of course it is!

And my guess is that you aren’t making the type of money you could be. In fact, I know you’re
not!

Simply put, it’s because you don’t have me in your corner...yet!

Now each week for the next year, I’m going to deliver you a video watch list of stocks I’m
interested in.

I’ll include the buy range, the sell range, and the necessary details behind the trade.




                                      Attachment R                              PX 44, 3979
        Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 9 of 230




But that’s not enough. You want action. You want to know what I’m trading.

And I’m going to send that right to your phone via email and text. Real-time entry and exits of
the stocks I trade.

I don’t know how I can possibly make this better for you.

I slashed the price so you can get in and hit the ground running.




Email #8
SL: New Member Story
(Day 3 8pm)

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

                                 ...$9984 in two weeks!...

I can’t offer this discount on Fortune Forecaster much longer.

If you’re looking to grow your account, supplement income, or even add money to your
retirement, you’re in the right place.

Don’t make the mistake of signing up with another “trading guru” who really isn’t there to help or
worse...doesn’t even trade!

I’m 100% transparent. Real money. Real trades.

Kuldip Dhaliwal, a member of my service, told me… “Over the years, I've signed up for other
trading services hoping to learn more about stock trading. Unfortunately, not everybody provides
the same kind of information you do.”

Absolutely correct! And with that information and trade alerts, you’ll see what’s possible.




                                        Attachment R                              PX 44, 3980
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 10 of 230




Can you ignore these profits any longer?

Join me here. Deal expires soon!




Email #9
SL: URGENT for ContactFirstName >> Limited Memberships Left
(Day 4 8am)

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

You’re hearing it here first!

I’m giving away Sniper Report for free and packaging FDA Insider Alerts into the Fortune
                        Forecaster service, all for 50% savings!

Unfortunately, all good things must come to an end.

What this means for you…

PRICE HIKE!

Sorry, I have to do this. 100% increase coming soon.

If you have a chance to buy something that is most likely going to make you money, would you
wait to PAY DOUBLE?

I would hope not!

Lock in these savings and you can start adding income to your account each week!




                                      Attachment R                          PX 44, 3981
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 11 of 230




Email #10
SL: Don’t tell me you did this
(Day 4 4pm)

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC

Far too often I see members come to me after already trying out other “gurus”...

Now, these so-called “traders” are notorious for a couple awful things.

They tell you about 1000 stocks. Then when just 1 of them does well, they instantly brag about
it.

They don’t trade. I know, this one is bizarre, but believe me, there are tons of people out there
who actually don’t trade.

If they do trade, often times it’s not even with real money! Now, if they can’t put their real money
behind their own strategy, then what good are they?

Ask yourself those questions.

My results are 100% verified and everything is transparent. For that reason alone, my members
know I’m the real deal.

“I subscribed to Kyle Service a week ago and I already made 3x time my account size money.
I hesitated at first because they are a lot of those supposed to be good services when come to
trading, but Kyle Dennis is by far the best one in my opinion.” - Oziros

Don’t make the mistake of joining someone who is unreliable.

Join me at 50% off. Limited seats remain for Fortune Forecaster!




Email #11
SL: ATTN: 1 FInal Day Guarantee
(Day 4 8pm)

https://app.ragingbull.com/checkout/kbfquJgnYBwcz6NC




                                        Attachment R                              PX 44, 3982
        Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 12 of 230




This is it.

Tomorrow is the last day to get into Fortune Forecaster before it goes back to $1997 annual.

Now what I can guarantee is I’m going to do everything in my power to make you money.

I’m sick of the services out there that don’t provide the value they promise and the only reason I
have such a loyal following is because each and I try to go above and beyond what is expected
from my members.


  No other service comes close to what this delivers. The educational
videos are worth the price by themselves. I literally paid for this program
     within the first 3 days of the year. I am very pleased and highly
   recommend it to anyone who is serious about making money trading
                           stocks. - Robert Grant

I ask for one thing and one thing only…

Commitment.

Give me that. I’m not here to let you down!

Tomorrow at midnight, this sale price disappears.




<p style="text-align:center;"><img src="https://ragingbull.com/tools/timer/gif.php?time=2019-02-
13 11:59M" style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>




Email #12
SL: How would you like to make $5,200 a day?
(Day 5 8am)

I hate to say I told you so, but...




                                       Attachment R                             PX 44, 3983
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 13 of 230




These are the type of profits you are missing out on.

Today is the last day to get access to Fortune Forecaster for only $997.

Here’s the goal. Within a week, I’m hoping that you recoup the membership fee.

Then from there, 51 weeks to exploit the market and pull profits consistently.

Once you pay for the membership through trading, the rest is just “free money”.

Your profits are yours to keep!

Enjoy these 50% savings. You have 12 hours.




Email #13
SL: 12 Hours to Commit
(Day 5 12pm)

I get it, commitment can be tough.

In the past few days since my webinar, I’ve thrown a lot at you.

So let me just do a final overview of what you’re going to get when you join Fortune
Forecaster at 50% off.




                                     Attachment R                                PX 44, 3984
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 14 of 230




FDA Insider Alerts… My exclusive catalyst plays that I use to “predict my profits”.

I’ve been trading off of this strategy for over 5 years. It was my go-to formula and the one thing I
turn to no matter what market conditions we are faced with.

I’ve figured out a way to feast off of Biotech Stocks by timing my entry based on event dates that
I scan for.

I build Watch Lists for you each week and then alert you in real-time when I buy and sell.

Sniper Report I threw in for FREE. This service doesn’t get the credit it deserves.

Think about it like this. If you could have thrown money into Facebook, Apple, Microsoft, or
Google before they took off, would you have?

Yes, obviously!

Well with Sniper Report I’m looking to find low maintenance trades that you can sit on. Most of
these companies are ones that I think are about to break out, have low risk, and may even be
bought out by larger companies which would send the stock price soaring.

I’m also giving you my Trading Academy so you can take this to any level you wish.

I’m offering it at an annual deal of $997 which is more than reasonable and cheaper than I’ve
ever offered.

Unfortunately, the deal is only offered for another 8 hours. Then it’s back to $1997 per
year.

Enter here before it’s too late!




Email #14
SL: [READ] Last Question Answered!
(Day 5 4pm)

As this sale closes out, I have to address one thing.

The dreaded question…

“Do I have enough money to trade with?”




                                        Attachment R                              PX 44, 3985
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 15 of 230




You absolutely do!

Whether it’s $500, $1000, $5000...contrary to popular belief, you don’t need much to trade with.

The point of my service is to teach you how to put your money to work for you.

Start small. Test the waters.

There is NO SHAME in that.

Like I said, I was a college graduate with $80,000 in student loans. I didn’t have much to trade
with.

And to be completely honest, I wish I started with less money so I could have learned from
making smaller mistakes.

Yes...we all make mistakes. I did, but I’m now sitting on well over $6 MILLION in trading
profits

All because I decided to take a chance and invest in myself.

Now if you don’t take the next step, you’ll never really know what “could have been”...

Indecision is worse than no decision.

Fortune Forecaster. You’re Next!

8 hours left to lock in these savings!




Email #14
SL: [4 Hours] Costly Mistake Pending
(Day 5 8pm)

I’ve been in your shoes before.

Mulling over a purchase, unsure of if it will really benefit me.

In most cases, it’s some product that will only lose value.

That’s why Fortune Forecaster is different.




                                        Attachment R                           PX 44, 3986
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 16 of 230




This is a unique opportunity for a service that you can put to work on a daily basis.

Now imagine if you were to buy something that could very easily pay for itself…

“David Hill here, new to you and your service. May I just say WOW. What a day. Thanks for
morning text, I’m up 3000.00 on my first trade. Thank you.”

Stop Thinking.

Start Doing.

You have 4 hours left! Make them count and join here.




Email #16
SL: Last Call! [See Bonus]
(Day 5 10pm)

That’s a wrap!

Fortune Forecaster price goes to $1997 now.

I know I’ve sent you a lot of emails recently, but that’s only because I don’t want you to miss out
on the value.

If you’re still on the fence and continue to read my emails, I’ve got a little bonus for you!

I’ll add an extra month to your service as a token of my appreciation.

That’s 13 months for $997.

 Follow this link for the annual price and then email support@biotechbreakouts.com and
                             they will extend your membership.

Or, call my VIP team and they can make sure you’re taken care of!

833-265-1270

Last chance to join right here!




                                        Attachment R                               PX 44, 3987
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 17 of 230




If they still haven’t purchased - 4 days later this campaign
is triggered:

Email #17
SL- ATTN ContactFirstName: FLASH SALE!
(Day 9 8am)

Now is your chance.

Actually, it’s your only chance.

Fortune Forecaster is forever an annual product, but I refuse to deny you the opportunity of
experiencing the juiciest profits you’ve ever realized from the stock market.

So, here’s the deal…

Fortune Forecaster packages together My #1 Profit-Predicting Service that allows you to
schedule your trades and helps easily identify your entry and exit.

Limited time involved. The perfect solution for supplementing your income.

Here’s the kicker.

Because I’m allowing a 3-month subscription, it’s only available for the next 50 people.

Once those seats are filled, the deal will expire.

Exclusive Access Begins Here.




(Day 9 4pm)
Email #18:

SL: Deal of the Century

You don’t have much time left. Subscriptions are flying off the shelves.

From the looks of it, 11 more seats are available!

So many new members piling in, and why wouldn’t they?




                                        Attachment R                           PX 44, 3988
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 18 of 230




Fortune Forecaster packages together FDA Insider Alerts and Sniper Report, and now it’s for a
3-month trial so you can test it all out!

Here’s why you need to give it a shot…

“I am a member of FDA Insider Alerts and Sniper Reports for 6 months now. I have made my
two biggest successful trades in the 2nd half of September from each of these subscription
notifications respectively.

1. FDA Insider: Last week I have made $6K+ profits...with just $350 investment...

2. Sniper: This week I have made $2.5K profits through my near long term position in
AMRN. I have bought this stock right after sniper report notice and holding it since then.”

Amar Naredla

That’s $8500 in profits in two weeks for service that I’m charging only $297 for 3 months!

The only time to act is now!

I expect seats to be filled shortly.




(Day 9 8pm)
Email #19

SL: [Critical] Flash Sale Seat Count


I just received a text from Jordan, the head of support.

Guess what?

All seats have been snagged!

Upon taking down the link, he’s already had about 20 people email in who didn’t check their
email in time.

I’m not one to go back on my word, but who am I to deny you of the opportunity for a better
financial future?

Not me! Not here!




                                       Attachment R                              PX 44, 3989
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 19 of 230




So now I’m giving you full notice, 24 hours in advance.

You have until tomorrow at midnight to gain access with this 3-month trial.

All you have to do is follow this link before time expires.

Go ahead, give it a try and see if you don’t make more than $297 in the next 3 months.

If you don’t, I want you to email me and my team can evaluate your account.

I’ve got the utmost confidence in my service…

And more importantly IN YOU!

Join here.




Email #20
SL: Closing Time. One last call
(Day 10 8am)

Fair warning here. After those 50 seats almost instantly filled, I decided to extend this FLASH
SALE for ONE MORE DAY.

Lets review here…

Fortune Forecaster Offer:

Sniper Report: 1-3 trade ideas per month. Includes in-depth research and reports. Trade alerts
sent via text and email. Includes live portfolio.

FDA Alerts: Email and text alerts for my trades, entry and exit. Weekly watchlist with catalysts
and commentary. Access to live portfolio.

You can virtually see every trade I make in the service and I’m also giving you my video lessons
and trading education included.

You have until midnight to try it all for 3 months at a ridiculous discount!




                                         Attachment R                           PX 44, 3990
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 20 of 230




(Day 10 12pm)
Email #21
SL: [12 Hours] Monumental Returns


<p style="text-align:center;"><img
src="https://ragingbull.com/tools/timer/gif.php?time=2019-02-20 11:59PM"
style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>

Do what you will with this, but do one thing for me.

Set your goals and then utilize my service to help crush them!

If you’ve never traded before…

If you’ve traded and lost money…

If you simply aren’t performing how you could…

Try my service for 3 months!

Members rave about my service.

I’m not in the business to make people more money.

I’m in the business to change their lives!

“I’m a follower of yours a few months back I went to your attended your Webinar. And it was
very eye opening. I have got to say your strategies are amazing and they work. Before I
consistently lost money in the stock market. But now I’m consistently making money...I could
see myself becoming a millionaire in a few years. This has really changed my life.” -
Anthony Turner

Question is...are you going to give yourself permission to make it happen?

YES?

Good answer! Sign up here.




(Day 10 4pm)
 Email #22




                                     Attachment R                          PX 44, 3991
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 21 of 230




SL: Test Drive My Service


<p style="text-align:center;"><img
src="https://ragingbull.com/tools/timer/gif.php?time=2019-02-20 11:59PM"
style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>

We’re now getting down to the wire…

8 hours left and you’re thinking, why should I give this a try?

Well...why shouldn’t you?

When I first started trading, I found a mentor, I paid for subscriptions to learn how to trade and
watch others.

I still subscribe to multiple services and don’t see them as a cost.

I see them as a necessity for furthering my trading and ultimately making more money.

So let me get back to that. Don’t think of this a cost or an expense.

Think of this 3 month trial as an investment in your future.

The amount of information you’ll receive in the next 90 days is invaluable and I can guarantee it
could set you on the path to financial freedom.

Go ahead, give it a try and see for yourself!




(Day 10 7pm)
Email #23
SL: [5 Hours] New Heights Achieved!

<p style="text-align:center;"><img
src="https://ragingbull.com/tools/timer/gif.php?time=2019-02-20 11:59PM"
style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>

Let me show you why you haven’t untapped your potential…yet.

“Last week after scaling in and out of ACRX I was able to realize a profit of $78,000 on just
that one position. Without the service you provide that trade would have never happened in my
portfolio. Thank you and your team for making this possible.” - Nathan Capps




                                        Attachment R                              PX 44, 3992
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 22 of 230




Now when Nathan first started with my service, I know he never thought he’d be making
$78,000 on one stock.

But he didn’t say no.

That was the most important part.

Without giving himself or my service a chance, none of this would have happened.

So when you think about this $297 price for a 3 month trial of my service, understand you’re not
alone.

You’re joining thousands of others who have been in your shoes.

Many had small accounts to start and are seeing $100,000 a year and more!

You’ve got 5 hours before this deal is off the table!




(Day 10 9pm)
Email #24
SL: [Urgent] Flash Sale Closing

<p style="text-align:center;"><img
src="https://ragingbull.com/tools/timer/gif.php?time=2019-02-20 11:59PM"
style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>

Time has run out on this 48 hour flash sale.

In fact, it was only supposed to be offered for 1 day once all the seats filled, but you were given
bonus time, because I am confident this can change your life.

Don’t wake up tomorrow thinking about “what could have been…”

Wake up thinking…”WHAT WILL BE!”

Cheers to your future profits.

Now let’s do this!

Last chance to join here.




                                        Attachment R                             PX 44, 3993
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 23 of 230




                        Attachment R                    PX 44, 3994
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 24 of 230




                        Attachment R                    PX 44, 3995
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 25 of 230




                        Attachment R                    PX 44, 3996
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 26 of 230




                        Attachment R                    PX 44, 3997
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 27 of 230




                        Attachment R                    PX 44, 3998
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 28 of 230




Talk about why you did this. Members wanted to see you do it again.

Now, you want to offer more. You’ve seen the types of returns you’ve had from $15k to
$4m. From $25k to $400k in 7 months. NO ONE is doing this.

Tie it in with how this is the newest way to make huge profits and do it quickly with limited
time. Works even better for smaller accounts (No PDT Rule) but you’ll get into that all later




                                   Attachment R                                PX 44, 3999
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 29 of 230




                        Attachment R                    PX 44, 4000
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 30 of 230




                        Attachment R                    PX 44, 4001
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 31 of 230




                        Attachment R                    PX 44, 4002
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 32 of 230




                        Attachment R                    PX 44, 4003
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 33 of 230




Why I’m doing options:

1. I've have made $1M plus on average over the last 3 years trading stocks, and I’m on
pace for more than $1M again this year. I’m adding a “profit bucket” here to increase that
number and Options have the possibility to make me even more than that! My most
exciting profit bucket, yet.
2. Options provided 10X leverage with a limited downside risk. This allows me to define
trades that are both mirrorable and defined. I’ve already made a ton of money in the market
and this is the BEST way I can easily transfer that over to you.
3. I can leverage my expertise in biotech and stocks to play the actual data releases and
earnings reports which cause the stocks to move the most. I never would hold through
these events before, but with options -- now I can.




                                  Attachment R                              PX 44, 4004
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 34 of 230




                        Attachment R                    PX 44, 4005
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 35 of 230




Talk about small amount, 114%




                                Attachment R             PX 44, 4006
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 36 of 230




Talk about small amount, 114%




                                Attachment R             PX 44, 4007
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 37 of 230




                        Attachment R                    PX 44, 4008
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 38 of 230




                        Attachment R                    PX 44, 4009
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 39 of 230




                        Attachment R                    PX 44, 4010
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 40 of 230




I show you this because I have a larger account but this is scalable for any size!




                                   Attachment R                                PX 44, 4011
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 41 of 230




                        Attachment R                    PX 44, 4012
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 42 of 230




      ○   Insiders: I will be looking for my favorite insiders and their track record of
          buying and selling. This can be spun as having “insider knowledge” without
          doing anything illegal. We might have a whitelisted product that we can
          include here that helps me “scan” for these insiders
      ○   "The Insider Indicator" is what will trigger the buy and this will be when
          you see movement/moves from 3 main hedge funds and read their data to
          tell you that history will repeat itself and this stock now has 10X potential or
          more.




                              Attachment R                                 PX 44, 4013
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 43 of 230




      ○   Insiders: I will be looking for my favorite insiders and their track record of
          buying and selling. This can be spun as having “insider knowledge” without
          doing anything illegal. We might have a whitelisted product that we can
          include here that helps me “scan” for these insiders.




                             Attachment R                                PX 44, 4014
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 44 of 230




      ○   Insiders: I will be looking for my favorite insiders and their track record of
          buying and selling. This can be spun as having “insider knowledge” without
          doing anything illegal. We might have a whitelisted product that we can
          include here that helps me “scan” for these insiders.




                             Attachment R                                PX 44, 4015
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 45 of 230




      ○   Growth: I want to analyze the growth prospects of the company. If it is
          earnings based...are we on the cusp of another big earnings beat. Or, if it’s
          a speculative company without earnings, analyzing whether the technology
          is about to disrupt the market.




                             Attachment R                               PX 44, 4016
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 46 of 230




                        Attachment R                    PX 44, 4017
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 47 of 230




                        Attachment R                    PX 44, 4018
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 48 of 230




                        Attachment R                    PX 44, 4019
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 49 of 230




      ○   News: Analyzing past (historical) and future (catalyst) news which the
          market hasn’t realized yet or has gotten completely wrong. This is my
          proprietary method which experience has given me over 5 years.




                            Attachment R                               PX 44, 4020
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 50 of 230




                        Attachment R                    PX 44, 4021
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 51 of 230




                        Attachment R                    PX 44, 4022
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 52 of 230




                        Attachment R                    PX 44, 4023
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 53 of 230




                        Attachment R                    PX 44, 4024
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 54 of 230




      ○   Institutions: Following the activity of the “big money.” The people “in the
          know”




                             Attachment R                                PX 44, 4025
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 55 of 230




                        Attachment R                    PX 44, 4026
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 56 of 230




                        Attachment R                    PX 44, 4027
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 57 of 230




      ○   Technicals: This is chart analysis. Looking for the perfect entry point based
          on my 4 favorite chart patterns.




                             Attachment R                               PX 44, 4028
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 58 of 230




                        Attachment R                    PX 44, 4029
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 59 of 230




                        Attachment R                    PX 44, 4030
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 60 of 230




                        Attachment R                    PX 44, 4031
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 61 of 230




                        Attachment R                    PX 44, 4032
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 62 of 230




                        Attachment R                    PX 44, 4033
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 63 of 230




Slide about how options can be risky if you don’t know what you’re doing. Have Kyle
discuss why this IGNITE formula is the key to finding the most high conviction trades with
limited downside risk




                                  Attachment R                               PX 44, 4034
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 64 of 230




My options rocket formula was crafted around 5 years of research. It’s the biotech industry
that I first became passionate about and I have way we can exploit those. They’ve been the
stocks I’ve traded a $15k account to $4m with, and when paired with the Option Rocket
Formula, I think I can it can get me to $10million FASTER than ever before.




                                  Attachment R                              PX 44, 4035
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 65 of 230




My options rocket formula was crafted around 5 years of research. It’s the biotech industry
that I first became passionate about and I have way we can exploit those. They’ve been the
stocks I’ve traded a $15k account to $4m with, and when paired with the Option Rocket
Formula, I think I can it can get me to $10million FASTER than ever before.




                                  Attachment R                              PX 44, 4036
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 66 of 230




Show some companies with huge results and options that could have been huge gains.
Give them a taste of what’s possible.




                                Attachment R                            PX 44, 4037
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 67 of 230




Show some companies with huge results and options that could have been huge gains.
Give them a taste of what’s possible.




                                Attachment R                            PX 44, 4038
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 68 of 230




                        Attachment R                    PX 44, 4039
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 69 of 230




                        Attachment R                    PX 44, 4040
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 70 of 230




                        Attachment R                    PX 44, 4041
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 71 of 230




                        Attachment R                    PX 44, 4042
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 72 of 230




                        Attachment R                    PX 44, 4043
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 73 of 230




                        Attachment R                    PX 44, 4044
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 74 of 230




                        Attachment R                    PX 44, 4045
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 75 of 230




                        Attachment R                    PX 44, 4046
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 76 of 230




                        Attachment R                    PX 44, 4047
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 77 of 230




                        Attachment R                    PX 44, 4048
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 78 of 230




                        Attachment R                    PX 44, 4049
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 79 of 230




                        Attachment R                    PX 44, 4050
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 80 of 230




                        Attachment R                    PX 44, 4051
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 81 of 230




                        Attachment R                    PX 44, 4052
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 82 of 230




                        Attachment R                    PX 44, 4053
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 83 of 230




Okay, looks like I’m LIVE now…

How’s everyone doing?? MAN, I am SO impressed by the turnout
that I'm seeing right now AND thank you to everyone who signed
up!!

I PROMISE that you will not regret registering for this and I can't
wait to share the 3 main patterns I've used to achieve unparalleled
success in the market!!!

Let's let some more people join, and then we will get this rolling!
I’m anxious to get started!

( Wait 5 seconds )




                          Attachment R                     PX 44, 4054
  Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 84 of 230




Alright let’s go...

---------------------------------------------------------
------------------

Okay, looks like I’m LIVE now…

How are you all doing today? I hope all is well, thank you for joining me….

And thanks to those of you who are here on time, I really appreciate that…

There’s still many more people joining us right now, but we’re just going to get started.

Okay. Hi everyone! My name is Kyle Dennis. Welcome to my training.

Today, I’m going to show how I was able to turn about $15,000 into $2.8 million dollars by trading biotech stocks…

Now I know that sounds impossible and some of .you must think I’m out of my mind, but I assure you that the combination of
what I have learned over the past 4 years in biotech, finance, and technical charting makes me exponentially more qualified to
teach YOU how to trade.

My goal here is to set you up for success and accelerate your learning curve, so you can become a successful trader in a short
period of time...




                                                 Attachment R                                            PX 44, 4055
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 85 of 230




Real quick first, here's some stuff the lawyers make me put up when I do an
event…

The key thing here is ‘Trading Does Involve Risk’.

I’m a HUGE advocate for risk management. This is what keeps you trading
and in the game for a long time.

The reason educators have to put this up is because there’s so many traders
out there that get greedy, don’t use proper risk management to protect their
trades, and blow their money.

Risk management is something I take very seriously, and you should too.
And it’s a big part of my strategy which you’ll see in a minute.




                             Attachment R                       PX 44, 4056
             Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 86 of 230




Slide 2

1         +jeff@bishop.me I put one up as a temporary (with what you mentioned) in case there's other more specific
          things you'd like to add.
          Troy Harrington, 5/18/2017




                                              Attachment R                                PX 44, 4057
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 87 of 230




Listen, I’m going to cut straight to the point.

You’re all here to learn how to make money in the stock market
right? OF COURSE YOU ARE!

I’ve turned 15k into nearly $2.9 million in a very short period of
time and that sounds crazy right? Well you haven’t heard the half
of it.

The really crazy thing is that I’m doing it with 3 STEPS that are
methodical and repeatable. Those three steps are what I’m going
to show you today, so buckle up! I use them every day when I
trade and you’re about to get the inside look on exactly what I do.

--------------------------------------------------------
----------------------------------------




                           Attachment R                  PX 44, 4058
   Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 88 of 230




So, just like a basketball or baseball coach, I love having a gameplan…

The key to a game plan is to keep it simple. That way you can be focused and disciplined on the end goal.

And here’s how I’m going to do that….

I am going to give my EXACT and simple 3-step game plan that I used to turn $15,253 into $2,855,475 trading biotech stocks.

And the best part of this game plan is that it is methodical and it’s repeatable.

I use it each and every trading day and by the end of this training, you’ll have it all.

You’ll learn why Investing in Biotech Stocks can be so lucrative...
You’ll learn how to discover, track and evaluate today’s hottest Biotech companies…
And You’ll learn what separates the big winners apart from the small winners when trading biotech stocks.

And after I show you this game plan, it’s yours to keep.




                                                   Attachment R                                             PX 44, 4059
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 89 of 230




Also, because I appreciate those folks who spend the time to learn and internalize new
information, for those of you who stick around for the entire duration of the training, I’ll be
giving away completely FREE my advanced training videos… so, don’t miss out on that
educational material.




                                    Attachment R                                  PX 44, 4060
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 90 of 230




Cell phones, computers, and tablets... are some of the most useful tools we can use as
traders to gather and share information. It sure has helped speed up my learning curve
versus many years ago.

But, and this is a big BUT, when trying to learn you’ve got to be focused and passionate.

So let’s shut down facebook, turn off those pesky emails, turn off your cell phone.

Let’s pretend here that we are in a movie theatre, so open up those ears and activate your
mind.

I want to change your entire perspective of what’s possible in trading and what’s possible in
life.

And I don’t want you to miss a single one of these three steps. So please… make a
commitment to stay focused.




                                   Attachment R                               PX 44, 4061
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 91 of 230




So, in a second I’m really going to get into the heart of this presentation, but let me quickly
tell you who I am and how I got here.

It’s funny, telling this story makes me for some reason feel a bit uncomfortable.

Maybe it’s because my parents always raised me to be modest and humble and this is
anything but.

So, again, I’m 27 years old, I grew up in Los Angeles, and I attended UCLA.

In college I did a couple of things, I played baseball on their club team and I majored in
biology. I originally was “Pre-Med” which basically means I was taking the classes to
become a doctor, and I was doing well.

It wasn’t until about my senior year in college that I opened up my first investment book.
Some of you may have read it before, too. It was called The Intelligent Investor. I picked it
up because it was one of Warren Buffett’s favorite book, and the guy is filthy rich. So, I
thought it’d be a pretty good idea.

And, don’t get me wrong…. At that time I had zero knowledge about the stock market, and I
had no intentions of ever becoming a professional trader.

However, what I did know is that that at minimum I would need to understand how the
market worked in order to eventually retire one day.




                                    Attachment R                                 PX 44, 4062
  Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 92 of 230




Around that time I also developed an interest in trading… as I saw others out there making
money each and every day.

And, I wanted in too. I naturally gravitated to the biotech sector, because I had an edge since
I knew biology and was studying it in college.

I started picking up more books, listening to podcasts, reading articles, and reaching out to
other professional traders to see if I could pick their brains. During this journey I found some
really great mentors, and over the years I’ve added new skills to my strategies each and
every day.

But there’s something that I’ve got that even my trading mentors don’t have, and that’s
a deep understanding of the biotech industry and passion for trading. Like I was saying
before, I don’t really like telling my story. I’d much rather teach and trade. That’s what I really
enjoy doing. That’s what’s enabled me to make trades that others simply cannot see
coming… and pull in landslide profits…

I had about $1,500 when I first started learning to trade and when I graduated from UCLA in
June of that year.

And I had about $80,000 in accumulated student debt, so I actually started working as a real-
estate analyst at a firm out in Pacific Palisades.

Being in debt is still something that makes me feel uneasy… I just don’t like it one bit.

I was making about $35,000 working as an analyst, which, for you guys who live out here,
know isn’t much in Los Angeles.

I knew it was going to take me a while to pay off the debt and move forward and it felt pretty
discouraging… but I stayed focused about saving as much as I could to pay off that debt.

I saved and saved and finally began trading eventually with an account of $15,000.

And I knew exactly what sector that I would target… the biotech sector.




                                     Attachment R                                  PX 44, 4063
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 93 of 230




So in the next few slides here I want to share with you a few pictures just to show you what
actually happened and what is possible.

A lot of traders out there overpromise and underdeliver and quite honestly it makes me sick.

How many traders out there do you know that say they made XYZ in profits, but won’t show
you a tax return, a W-2, or even actual trades?

I’m 100% transparent as you’re about to see.

This is my actual W-2 from 2013… Like I said, out of UCLA, this was my first full year
working as a Real Estate Analyst. You can see my annual income right there highlighted in
blue.

That year I made a total of 32,658 dollars and 35 cents…

When you live in L.A., this money gets you nowhere…

I wanted to be debt free, and do things I enjoy like traveling and spending time with my
friends and family…

And although I really did like my job, I wanted true financial freedom…

A salaried job just clearly wasn’t the path for me.




                                    Attachment R                              PX 44, 4064
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 94 of 230




So, in 2014, I really started to trade…

This year was still a learning year for me, but it was also a turning point of my life.

I made $44,489 trading that year and about $40,323 at my job.

It’s when I first thought, “hey, if I’m making more money trading than at my actual job,
maybe this thing really is possible.”




                                    Attachment R                                  PX 44, 4065
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 95 of 230




So, fast forward to 2015, this is where things get crazy.

This is the year that things really panned out well for me and the switch just went off.

Check out this tax return....

And check out 13 there?

The Capital Gains line there highlighted in blue says $838,353. That’s what I made in that
one year.

And sometimes I just have to revisit this fact just because it doesn’t seem logical or real
but...here it is.

It would have taken me 26 years to make that kind of money at my old job.




                                   Attachment R                                 PX 44, 4066
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 96 of 230




And it didn’t stop there…

Here’s what happened in 2016. I made over one million dollars that year….

Here’s where I’m at in 2017… another 770,000 dollars… as of right now…

It’s funny to sometimes think that I made as much as some celebrities or sports stars, just
sitting behind my computer quiet as can be.




                                   Attachment R                               PX 44, 4067
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 97 of 230




You know this picture really just says it all. It really just puts things into perspective for me
and makes me feel humbled and grateful.

So just so you can follow along with me...after graduating from UCLA, I had burdened
myself with $80,000 in debt.

In that same year, which was 2012, I started trading and I took a job as a real estate analyst
making about 32.5k annually…

In 2013, my trades earned me MORE money than my own salary…

In 2014, my trades earned me nearly DOUBLE my salary….

And in 2015, my trades earned me TWENTY SIX TIMES my starting salary for a total of
$847,417!

And something I haven’t old you guys yet… I had entered a contest to see who could be the
quickest trader, to make a million dollars out of about 10,000 contestants.

In 2016, I passed $1,000,000 in net profits… and won the contest. And the prize was a
brand new Porsche 911, of which I really like driving around.




                                     Attachment R                                  PX 44, 4068
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 98 of 230




Even though I’m not a hugely materialistic kind of guy, winning this car was a really nice
cherry on top.

It was a really nice token to look back and think about how far I’ve come and so quickly.

What I learned over the years had really paid off.




                                   Attachment R                               PX 44, 4069
            Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 99 of 230




Slide 12

1          Talk about contest w/ 10,000 traders. Show picture of car
           Kyle Dennis, 5/22/2017




                                               Attachment R            PX 44, 4070
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 100 of 230




Here’s a couple more pictures of me.

On the left that’s me with my parents, my younger brother, and my grandma at our
Thanksgiving dinner at my aunt’s house.

And on the right, that’s me celebrating my 1 year anniversary.

Because I trade I can spend so much more time with these people that I truly love.




                                  Attachment R                              PX 44, 4071
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 101 of 230




And I trade to help others.

That red arrow on the slide….that’s pointing to how much my brother owed in student loans
when he finished college. That’s right..that is $26,124.35.

He went to art school out in San Francisco and was in a similar situation as me racking up
that student debt.

He finished school and started working at Postmates (which if you guys haven’t heard of is
a food delivery app). He moved over to Twitter eventually and still works there, but
throughout all of that he was saving and paying off all his debt.

You know, I remember exactly how it felt to be in that situation.

He came down from San Francisco for Thanksgiving in 2016 and I remember telling him
that I was going to pay the rest of his debt, which was $26,124 and 35 cents.

He had been working so hard, been so smart, and because I trade...I was able to wipe that
slate clean for him.

He was so thankful for that to be gone and to be financially free, but truthfully - and I don’t




                                    Attachment R                                 PX 44, 4072
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 102 of 230




know how you would actually compare this - but I think I was actually felt better than he did.

To be able to help is honestly just one of the most empowering things you can do




                                    Attachment R                               PX 44, 4073
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 103 of 230




And that’s why I decided to teach and educate others how to do the same and is why I’m
even giving this presentation…

Here’s just a few tweets of some folks that have followed this training and trades.

You can see Lee making $900 and Kevin $4300 - and Krista and John booking some nice
profits too.




                                   Attachment R                               PX 44, 4074
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 104 of 230




So, let me ask you something

Why are you here today?

Why do you want to learn to trade the way I do?

For me, I have a passion for educating and for of course profits.

If you’re here because you think this could help you potentially make more money, then
you’re in the right place.

Imagine if you could make more money using this game plan…

There’s a funny saying, maybe some of you have heard it before.

It goes…”People say money can’t buy happiness, but it can buy me a boat. And that makes
me happy.”

Let’s just say, whatever your “boat” is in that saying. It could actually be a boat, or it could
be an early retirement, traveling, a car, paying off debt, or literally anything.

Whatever that thing is that you want, let’s work together here and get it.




                                     Attachment R                                 PX 44, 4075
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 105 of 230




So without further adeiu, the real reason why you are here, that 3 step game plan…

I’m going to be showing you my actual screen as I’m going through these steps with you.
It’s going to make things simple and easy.




                                 Attachment R                              PX 44, 4076
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 106 of 230




Alright, let’s get into it. Step 1 is to Find a Catalyst Event.

Now a Catalyst Event is…… {define it to remind them from the ebook}




                                      Attachment R                    PX 44, 4077
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 107 of 230




                         Attachment R                    PX 44, 4078
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 108 of 230




                         Attachment R                    PX 44, 4079
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 109 of 230




                         Attachment R                    PX 44, 4080
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 110 of 230




                         Attachment R                    PX 44, 4081
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 111 of 230




Okay, so far so good? Here’s step 2... Pair the Catalyst Event with a Bullish Chart Setup.




                                  Attachment R                               PX 44, 4082
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 112 of 230




                         Attachment R                    PX 44, 4083
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 113 of 230




                         Attachment R                    PX 44, 4084
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 114 of 230




                         Attachment R                    PX 44, 4085
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 115 of 230




                         Attachment R                    PX 44, 4086
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 116 of 230




                         Attachment R                    PX 44, 4087
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 117 of 230




                         Attachment R                    PX 44, 4088
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 118 of 230




                         Attachment R                    PX 44, 4089
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 119 of 230




Okay, so we’ve learned how to find a catalyst event and how to pair it with a bullish chart
setup… Now you’re going to learn what could be considered the most vital step of all…
Managing your risk to reward…




                                   Attachment R                               PX 44, 4090
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 120 of 230




So here’s the secret sauce that is going to make you OUTSIZED returns. It’s all about risk
management and just doing a little bit of homework.




                                  Attachment R                               PX 44, 4091
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 121 of 230




                         Attachment R                    PX 44, 4092
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 122 of 230




                         Attachment R                    PX 44, 4093
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 123 of 230




                         Attachment R                    PX 44, 4094
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 124 of 230




 ●   Note the Owner Name, Date, Shares Held,
     Change in Shares), Change %, and Value
 ●   Example: Baker Bros Advisors LP owns 7,288,300
     shares as of March 31, 2017 and they did not buy
     or sell any share in the last quarter. This totals
     over $65M.
 ●   Although smaller holders, my other favorite biotech
     funds hold NVTA also!




                         Attachment R                    PX 44, 4095
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 125 of 230




                         Attachment R                    PX 44, 4096
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 126 of 230




                         Attachment R                    PX 44, 4097
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 127 of 230




Recap the three key takeaways…

1. Catalyst events cause price appreciation
2. Bullish chart patterns help perfect your entry points
3. Research can define and limit your risk

Guys, these are the 3 big steps that I used to turn $15,253 into $2,855,475…

Write them down, don’t forget them, they’re incredibly valuable…

Now, Let me ask you something….




                                    Attachment R                               PX 44, 4098
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 128 of 230




So I 100% want you all to learn how to replicate my process, so you can research and
execute the same trades I do.

The 3-step process is super simple, but just like you might need to do batting practice as a
baseball player, shoot practice jumpshots as a basektball player, or play practice games if
your a chess player -- you need practice and repititions to perfect anything. And that
applies to trading too.

I know this 3-step process works. And all you need is that practice to perfect it for yourself.

Then, you might get that “boat” we were talking about before.

What’s nice about this is that it is a strategy that is methodical and repeatable. This isn’t
gambling. This is a scouting report for what stocks to trade and when. It helps eliminate
emotion and promotes execution.

And when you perfect it, what is even nicer, is that their are upcoming catalysts every
month, every year, over and over and over.

That means that month after month, you should be able to produce a recurring revenue
stream --just like the one that helped me save my money, quit my job, and gain that




                                    Attachment R                                 PX 44, 4099
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 129 of 230




financial freedom that I really wanted.

And since I’ve taught and done all this before, I’m confident you can do it for yourself too.

Let me show you how and I’ll be your guide.




                                    Attachment R                                 PX 44, 4100
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 130 of 230




This is exactly what I’m talking about. This is my FDA Insider Alert Service.

If you want to see this plan in action and if you want the potential to generate massive
returns, then this for you.

I have two very simple goals every year with this service:

  1.    Teach you the same exact process I use
  2.    Generate massive profits

I make everything very easy to follow and very easy to learn, so no worries.

And I’m hungry guys. I’m 27 and there’s no way I’m stopping at $2.8M. We will be looking
for the best opportunities and extracting every dollar we can out of them.

You can watch and follow along as that $2.8M number keeps balooning upwards. I already
have thousands of students generating very large returns, and I know they arent stopping
there either.

So let’s take a closer look at this trade alert service with a list here that will keep growing…




                                    Attachment R                                 PX 44, 4101
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 131 of 230




So the first thing you are are going to get with my trade alert service is my Catalyst Trade
Alerts. These are the bread and butter of my service.




                                   Attachment R                                PX 44, 4102
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 132 of 230




So here’s what happens.

That 3-step process we went over above, I do all that work for you. Now, I want you to
follow along and LEARN, because that’s the key long term.

But I do all that for you. And I look for only the catalyst trades with the best risk to reward
ratios.

That means I look for the catalysts, pair them with the best charts, and look through the
SEC filings to limit our risk.

Combining the fundamental reasons to own the stock with the technical reasons
exponentially increases your returns, limits your risk, and most importantly gives you more
confidence.

Because how many of you don’t know when do buy or when to sell? How many of you hold
on too long on the downside, and get greedy when the stock goes your way?

Well, when I find the bests opportunities, I email and text them right to you the second I
buy. That provides you with the examples and execution of the 3-step process.




                                     Attachment R                                 PX 44, 4103
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 133 of 230




I provide the date of the catalyst event, a “Buy Range” of where the stock looks good to me, a
“Profit Range” where I’ll be looking to sell for gains, and a “Stop Range” where I’d be looking
to stop out for a loss.

Typically, I’m going for a 30% win and risking about 10%.

Sometimes its more, sometime its less depending on the stock and situation, oh and tyipcally
I’m looking to gain at least 100% on my account every year. Sounds ambitious, and I know it
is, but I’ve done it many times.

Now, like I was saying earlier, the learning process is most important.

I’m sure all of you have probably heard this saying: “Give a man a fish and you feed him for
day. Teach a man to fish and you feed him for a lifetime.”

So sure, if you can make $3000, $4000 on a trade. That’s fantastic, but really excites me is
the repetitions long term.

I want you to learn how to fish...and that’s why I created a Course to excellerate your learning
curve and get you up to speed very quickly.

Abd I’m sure you have questions from our 3-step process, of which all will be answered in the
longer trading course here in a second.




                                    Attachment R                               PX 44, 4104
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 134 of 230




So like we were saying, what this means is that you’re first going to get my Catalyst Trade
Alerts and also my Advanced Biotech Trader Course




                                  Attachment R                               PX 44, 4105
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 135 of 230




So the advanced biotech trader course is broken down in to 10 easy to follow lessons.

You’ll go from saying “Kyle, what is a drug release date” to analyzing and understanding
exactly how the industry works.

To many traders out there try to trade and know everything. The market is too big and
you’re competing with hedgefunds, mutual funds, and institutions that have billions of
dollars.

What I like to do is define and establish a niche as a trader. You become and expert at a
small area in the market, and you can beat out others who don’t know as much as you.

It’s the same thing as if you are good working with metals. Maybe you focus on making the
best samurai swords in the world rather than trying to engineer and build the best buildings.

And what that means is that you can become the best at what you do. And make a
tremendous amount of money doing it.

But again, I’m all about education. So let’s move on to the next piece...




                                   Attachment R                               PX 44, 4106
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 136 of 230




So far you are going to get my Catalyst Trade Alerts, then you’re going to get my
Advanced Biotech Trader Course and you’re also going to get my Biotech Watch Lists.




                                Attachment R                             PX 44, 4107
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 137 of 230




95% of my trades are going to come right off my biotech watch list…

So you’ll know exactly what stocks I’m looking to buy ahead of time. You can follow along
and plan just like I do.

These watch lists are super important because you’ll understand the process, which stocks
I’m eyeing, and why.

The research is done, the catalyst is selected, the chart is there, and the zones I’m looking
to buy, hold, and sell are all there for you too.

Then what happens is I pick the ones off the watch lists to make buys ahead of their
catalyst events. I’ll typically buy one-third of my position at a time. Averaging into a stock
with multiple buys to get a nice average price.

I try to buy on dips near support on good patterns. It’s as simple as that.




                                    Attachment R                                 PX 44, 4108
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 138 of 230




You’re going to get my Catalyst Trade Alerts, my Advanced Biotech Trader Course, my
Biotech Watch Lists AND next…..my portfolio summary videos…




                                Attachment R                             PX 44, 4109
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 139 of 230




What’s really key is that each week you’ll want to hear my thoughts on the portfolio
holdings, right?

Since most of the time I’ll be holding these stocks about a month, on Friday’s I’ll send you a
portfolio summary video describing what’s been happening to the stocks.

I’ll talk about any relevant news that was released, the price action of the stock, if we are
making any adjustments, and I’ll also give you my commentary on the sector and market as
a whole.

You’ll be watching over my shoulder as I share my insight and how each stock is effected
differently by news.

This will help you gain confidence, give you reassurance, and provide you the background
to you can become a self-sufficent biotech trader.




                                   Attachment R                                PX 44, 4110
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 140 of 230




Speaking on self sufficiency...Not only are you going to get my Catalyst Trade Alerts, my
Advanced Biotech Trader Course, my Daily Biotech Watch Lists AND my Portfolio
Summary Videos… But you’re ALSO going to gain access to my Full Educational Library




                                  Attachment R                               PX 44, 4111
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 141 of 230




Now this is something I’m really proud of.

This education library already consists of 36 Videos that are the “cherry on top.”

They are about all sorts of topics that will benefit you whether you are trading biotechs,
gold, technology, coal, retail. Whatever your favorite sector, these videos will give you that
extra edge.

Remember, the market is a competition. You are competing against millions of others trying
to make money. You need to know more than those guys and give yourself the edge that
those traders are missing.

Consider this the “steroids” for your trading. I’ll share with you a lot of the things I’ve learned
over the years that most don’t even consider.

Like “what is the psychology of news and why do some stocks go up on negative news and
down on positive news”, “how do companies raise money, and how to trade it,” “what are
the best chart patterns and why do they work,” “what are the best books to read”.

And what’s great is that these videos will continue. I’m constantly producing content, so
there will always be something new. And if you want to know about a certain topic, just




                                     Attachment R                                  PX 44, 4112
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 142 of 230




email me and I’ll likely make a video on it.




                                     Attachment R         PX 44, 4113
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 143 of 230




Speaking of emails, you also be getting my “Tight Ship” support team.




                                  Attachment R                          PX 44, 4114
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 144 of 230




So like I said, you have a question, comment, or concern?

Email me anytime directly kyle@biotechbreakout.com

And if you just want to learn something specific, just shoot me an email and I’ll get on it.

I just want to make sure you get the attention you need.




                                    Attachment R                                PX 44, 4115
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 145 of 230




So, that wraps up everything that’s in my service… but because you’re here today, I’m
going to do something I don’t usually do and throw in something else in there as well…

[HIT SPACE BAR]

On top of my entire service, I’m going to give you FREE access to my ‘Triple Profit
Calendar’!

I’d really need a whole webinar to go over this service haha but it’s absoultely amazing.

I select my 1 or 2 favorite stocks per month in any sector of the market and deliver them
right to you via email and text message.

The only criteria I have is that I want to see massive upside potential, with limited downside
risk. I’ve made a killing with these kinds of stocks and I want you to as well.

And that’s included for free..




                                   Attachment R                                PX 44, 4116
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 146 of 230




Alright, let’s do a recap of everything you’re going to get here…

You’re going to get my Catalyst Trade Alerts sent right to your phone and email inbox…

You’re going to get The Advanced Biotech Trader Course to accelerate your biotech
trading.

You’re going to get my Daily Biotech Watch Lists so you can know which stocks I want to
buy, before I do.

You’re going to get my Portfolio Summary Videos where I’ll share any updates and my
thoughts on each company.

You’re going to gain access to our Full Educational Library which will give you that trading
“edge”.

You’re going to get my ‘tight-ship’ support, where you can reach out to me and my team
with any concerns or questions you have.

Plus, you’re getting FREE access to my ‘Triple Profit Calendar’!




                                   Attachment R                               PX 44, 4117
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 147 of 230




Guys, this is an incredible deal that I probably shouldn’t even be offering haha. Everything
you need will be provided to you by me as I share the process that helped me turn $15k into
nearly $2.9M.

[HIT SPACE BAR]

Now, as you can see listed above, this service is valued at about $2,000… Which again is a
complete steal.

As I was saying way back at the beginning of this presentation, I only want those traders who
are dedicated and passionate. Because if you don’t have those two things, you won’t be
successful.

And since you have stuck through this presenation, I know that you are both dedicated and
passionate.

I want traders with a level head, who can think and rationalize through their trades.

Because you’re here and you’re dedicated, you’re not going to pay $2,000.

[HIT SPACE BAR]

You’re only going to pay 399!

[Provide the link]

That’s a rediculous 80% off!

When you click the link I’ve just put up, you’ll be taken to a page where you can join…

For just 399, You’ll take my strategies, develop your own unique strategies based on what
you learn and combine that with your own experience, then hopefully make tons of money...
and then my favorite part. When people ask how you did it, all I ask is that you say I pointed
you in the right direction… and YOU did the rest.

And that’s what I really love. When my members message me “hey thanks Kyle for the $3000
profit on that Halozyme stock”. I don’t say you’re welcome. Rather I say pat yourself on the
back. Because you did the research, you made the buy, you made the sell, you made the
money. So congratulate yourself and let’s do it again.

[Pause]... A ton of you have already joined… That’s awesome, listen I’m super excited about
this and I’m so glad you guys are on board with me…




                                    Attachment R                                PX 44, 4118
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 148 of 230




Really excited guys…

So, there has to be a “catch” right….well there is, but its’ just a small one

[HIT SPACE BAR]

Well, this discount is only being given to the first 50 new sign ups today… And right now,
there’s a lot of you watching this (some of you have already joined), so if you are serious, this
would be a good time to click that link I provided and join.

So, the limit on the discount is there for an important reason… The truth is I DON’T want
more than 50 of you to join.

Like I mentioned I run a tight ship, I want to be able to interact with you uniquely, and I’d
rather curate a small group of dedicated and passionate biotech traders that make money
rather than let anyone and everyone join. Of course you can still join at the regular price, but
just so you’re aware, that’s the reason I actually try to discourage having too many people in
the service, since I don’t want to degrade the experience… Which is also why I don’t want to
hold these events very often…

This service is real. Real people are making real money. And I want that community to be
strong and supportive. Here’s what some of them had to say...




                                     Attachment R                               PX 44, 4119
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 149 of 230




[Read them at an easy pace]

I love feedback, as it helps me know what I’m doing right and wrong and better my service
for you.

I’ve got a list of some feedback from my members here, I won’t read them all...

Dan said, “Kyle’s service is one of the best. He’s thorough and patient and has a way of
teaching that is easy to understand, the videos and webinars are instructive and great to
refer back to. He really goes out of his way to mentor and does exhaustive research on
each stock he recommends and keeps after them. He never throws out a pick of the day
and moves on. Having Kyle as a mentor was the right choice to make me a better trader. I
can’t recommend Kyle’s service enough!”

A.Y. said, “Kyle, Just a quick note to say thank you. I made $4821 from AKAO, my
BIGGEST WIN EVER! My second biggest win, HTBX was also from your watchlist. So glad
that I found this place. The education videos are awesome. Your insights on each stock on
the watchlists really helps me pick a safer stock that I’m comfortable playing.
Thanks again for the great service!”

Jeff Bishop said, “One of the first trade alerts I got from Kyle was on biotech stocks MRNS




                                  Attachment R                               PX 44, 4120
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 150 of 230




and BLRX a few weeks ago. After doing my own research, I bought both of them with a
speculative bet of $24k. In less than a month I’m now sitting on OVER $35,000 on these
trades. Thanks so much Kyle! Keep them coming!!!”

G.M said, “Hi Kyle, Wanted to pass along a brief note on what a great job you have done
since the start of the service. I love the reports which are full of information which saves me a
tremendous amount of time on research and helps me make better trade choices.”

There’s a ton of these but I’m not going to read them all.




                                    Attachment R                                 PX 44, 4121
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 151 of 230




So, I’m sure a great deal of you have questions, so now I going to open things up to a Q&A,
if you have any questions, this is the time to get them answered…

There’s already a ton of questions pouring in here, so if I don’t get to yours in time I
apologize in advance.

Go to next slide and answer questions




                                    Attachment R                                 PX 44, 4122
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 152 of 230




[Answer some questions that help sell]
How much money do you need to have in your account? Any amount, I’ll be running a 100k
protfolio, leanring etc

I work full time, will this service work for me?

How often will I receive alerts? Do I need to do them all?

What the most you’ve made on a single trade?



Etc.

Alrighty guys, I’m super excited. Thanks to all of you have joined already. I’m 100%
confident you will not be dissapointed.

Those seats are really going fast, so if you are on the fence, take the plunge for yourself.
That’s what I had to do when I first started and it paid off huge.

There’s really very little downside here so don’t let this opportunity slip on by.




                                     Attachment R                                PX 44, 4123
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 153 of 230




I’ve got to get going, but again, thank you all for coming, for learning, and for giving yourself
the opportunity to change your life.

For those of you that jumped on board, I’ll be in touch soon! And for those of you just a click
away...I know I’ll see you too!

Cheers guys!
...

So, again you’re going to get my Catalyst Trade Alerts which have a high probability of
success, a favorable risk to reward ratio, and an annual return goal of X…

You’re going to get The Advanced Biotech Trader Course to take you from ‘new trader’ OR
‘seasoned trader’ to biotech catalyst trading master.

You’re going to get our Daily Biotech Watch Lists which you can use to help you win major
opportunities that most traders can’t even spot.

You’re going to get our Portfolio Summary Videos which will help you greatly expand your
working knowledge of Biotech, Finance, and Technical Charting.

You’re going to gain access to our Full Education Library which includes 36 Educational
Videos to climb to the top of the ranks in the biotech industry.

You’re going to get my ‘tight-ship’ support, in which you can reach directly out to me to get
any of your questions answered.

Plus, you’re getting FREE access to my ‘Lightning Alerts Chat Room’!

Now, considering everything that’s included in my service, there’s really nothing to compare it
too… No where else can you find such a specialized trade alert service that’s geared towards
such results… My results are 3rd party verified and as I’ve proven year after year… it can be
repeated, too.

So if all this did was give you a shot at a new ‘recurring revenue source’ with the potential to
outperform your current salary or retirement portfolio, what would it be worth to you?

Depends how much you make, right? Keep in mind in the last few years I was able to turn
$15,253 into $2,410,718… So will you work hard and shoot for $1,000, $5,000, or maybe
even $10,000 each month? That’s entirely up to you...

[HIT SPACE BAR]




                                     Attachment R                                 PX 44, 4124
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 154 of 230




Now this service is valued at X… Which in my opinion is a steal. X is what the typical person
pays that hears about me from a friend and finds there way onto my website.

But since you’ve stuck through this presentation, I already know that you’re someone I want
using my service… Because you’re dedicated… I only want dedicated traders to join
because I know that they will put in the effort to make money with me and not be foolish with
their money and do anything bogus…

Look, just because we shoot for big catalyst-based returns doesn’t mean you shouldn’t use
proper portfolio allocation... And don’t worry I have a lesson on that in the Biotech Insights
Library.

Anyways, I’m getting off track. Because you’re here and you’re dedicated, you’re not going to
pay X.

[HIT SPACE BAR]

You’re only going to pay Y!

[Provide the link]

That’s Z off! When you click the link I’ve just put up, you’ll be taken to a page where you can
join…

For just Y, You’ll take my strategies, hopefully make a ton of money, develop your own
unique strategies based on what you learn from me combined with your own experience...
and when people ask how you did it, all I ask is that you say I pointed you in the right
direction… and YOU did the rest.

[Pause]... A ton of you have already joined… That’s awesome, I’m so glad you guys are as
excited about this as I am…

Really exciting guys…

So, does it all sound too good to be true?

[HIT SPACE BAR]

You might be asking yourself, what’s the catch? Well, this discount is only being given to the
first 50 new sign ups today… And right now, there’s a lot of you watching this (some of you
have already joined), so if you are serious, this would be a good time to click on the link I’ve




                                    Attachment R                                PX 44, 4125
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 155 of 230




provided and join.

Guys, the limit on the discount is there for an important reason… The truth is I DON’T want
more than 50 of you to join. Like I mentioned I run a tight ship, I want to be able to interact
with you uniquely, and I’d rather curate a small group of astounding biotech traders than let
anyone and everyone join. Of course you can still join at the regular price, but just so you’re
aware, that’s the reason, I actually try to discourage having too many people in the service
since I don’t want to degrade the experience… Which is also why I don’t want to hold these
events very often…

So, I only want 50 dedicated traders today, and the 50 of you will join my group of traders
that have already been killing it in the biotech sector with me during the short time span this
service has been available… Here’s what some of them had to say...




                                    Attachment R                                PX 44, 4126
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 156 of 230




Hi everyone, and welcome to this very special event.

This is NOT a ‘trading webinar’, this is NOT a ‘training on some trading
tips’…

THIS… is an opportunity…

An opportunity to learn how you can potentially land 1,000% gains on a
single trade…

Something that most traders would immediately balk at, scoff at, and rule out
as something too unlikely to even attempt…

Well guess what, as a four-time trading millionaire who literally rose from at
$15,000 trading account, I can tell you that it is possible, and right now, I’m
going to show you exactly how it is possible to land a 1,000% gain on a




                              Attachment R                          PX 44, 4127
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 157 of 230




single trade using what I call my I.G.N.I.T.E. process… More on that in a
moment.




                             Attachment R                        PX 44, 4128
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 158 of 230




Now, before we get started, I need to put up the disclaimer here.

Trading involves risk. Don’t be reckless. Don’t put all of your money in a
single trade. That’s a bad idea. Really, what it comes down to is, just be
smart with your money.

In fact, everything I’m going to teach you, involves limiting your risk…
Because that’s what we’re all after, right? High-potential gains? But we don’t
want to be super risky to achieve those gains… So we carefully limit risk.
And we’ll talk more about that later in this presentation.

I’ve developed some SIMPLE ways I protect my account and I’ll share that as
we go on.




                             Attachment R                           PX 44, 4129
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 159 of 230




Okay, so, I want you to know, that if you really do make an effort to
understand what I’m about to share with you, you quite possibly could hit a
10X trade somewhere within the next 30 days…

I know this idea is bold, which is why I know I have to do much more today
than tell you I turned $15,000 into $4 million over the last 5 years… Which is
why I’m going to show you the exact mathematical reasoning to support how
everything works here…




                             Attachment R                         PX 44, 4130
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 160 of 230




This is going to be quick and to the point, so give me your attention, close
your other tabs, mute your phone, and close the door.

Pay attention. Take notes on my I.G.N.I.T.E. process if you’d like... And give
me your full attention.

I will spend an hour at the end of this session to answer any questions you
have, so please wait until the end to ask anything.




                             Attachment R                         PX 44, 4131
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 161 of 230




Oh, and by the way, make sure you stick around for the entire presentation,
because at the end, there is something really special that you are not going
to want to miss...




                             Attachment R                        PX 44, 4132
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 162 of 230




Alright, let’s cut straight to the chase… There are really just 3 things you
need to do if you want the chance to hit a 1,000% gain on a single trade…




                             Attachment R                         PX 44, 4133
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 163 of 230




This is the first one…

You need to pick trades with the I.G.N.I.T.E process…

This is a process I’ve created on my own, and I’m about to show you exactly
what it is… But here’s the reason for using it…

If we’re going to shoot for gains as high as 1,000%, the LAST thing we want
to do is pick the wrong trades…

I don’t place a trade like this without incredible conviction. And I get that
supreme level of confidence and conviction by using what I call the
I.G.N.I.T.E. process…

So instead of the usual high number of trades I do in a given month… This is
about carefully looking all month for just one or two trade opportunities that
meet the extremely high requirements of this I.G.N.I.T.E. process… This




                               Attachment R                          PX 44, 4134
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 164 of 230




literally rules out almost any of my ordinary picks…

It leaves us with the BEST of the BEST… Which immediately minimizes our
risk and maximizes our upside potential BEFORE we even place the trade!

Now this next slide is golden. It might be overwhelming at first, but don’t worry,
this will be quite easy as you’ll see later in the presentation.




                               Attachment R                         PX 44, 4135
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 165 of 230




I.G.N.I.T.E. is an acronym I’ve coined that stands for Insiders, Growth, News,
Technicals, and Earnings…

It is a literal breakdown of my exact process that I use to vet any of the
potential 1,000% gain opportunities for the utmost confidence…

Using this process I am able to substantially increase my confidence that I’ve
got a winner on my hands….

Feel free to take a screenshot of this page if you’d like. It’s jam-packed with
everything I use to ensure big winners…

And that’s what can enable us to I.G.N.I.T.E. these large potential winners.

I’ll walk you through it briefly…

[ Walk through each step and either read exact or explain off-the-cuff ]

So there it is...




                               Attachment R                         PX 44, 4136
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 166 of 230




If you didn’t quite get all of that, don’t worry, it will all make sense in a
moment...

Now, if you’re going to place a serious high-potential trade… Even after
minimizing our risk and maximizing our upside potential with the I.G.N.I.T.E.
process…

We need need to place the trade in a way that FURTHER limits risk and
GREATLY increases our upside potential…

And that brings us to part 2...




                                Attachment R                            PX 44, 4137
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 167 of 230




Place an “Options” Trade with a 50% stop loss…

There’s really two things here…

First, the options trade… why an options trade instead of my usual stock
trade?

Well, if you’ve been following me for a while, you might already know that my
track record includes a decent amount of great stock trades… In my basic
trading alert service, I make a ton of trades, and some of them I know are
going to do better… and some of those really do end up being 100% gains or
greater…

So, in knowing that, I decided, hey, is there anyway to squeeze more money
out of these particular trades without just placing more money on each
trade?




                             Attachment R                       PX 44, 4138
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 168 of 230




That’s when it dawned on me. There it is! It’s been right under my nose the
whole time while I was busy stock trading and turning my $15,000 into
$4,000,000… OPTIONS. It’s about time I started using options leverage on
these ones that I’m supremely confident in (the few that successfully go
through the I.G.N.I.T.E. process)...




                             Attachment R                        PX 44, 4139
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 169 of 230




But let me just briefly say, if you don’t know anything about options don’t
worry, it’s not that scary… Maybe you’ve never traded options before, maybe
you’re an expert at them, it doesn’t matter, because either way, that’s just the
tool I’m using… and it’s super basic stuff as you’ll see.




                              Attachment R                         PX 44, 4140
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 170 of 230




So, why options? Because options can provide you with the ability to get that
10x leverage with limited downside risk.

When a stock doubles, an option can 10x…

Suddenly, using options leverage, I’m theoretically able to turn potential 5%
gains into 50% gains, 20% gains into 200% gains, and 100% gains into
1,000% gains…

Boom. Like magic, we’ve just amplified everything by a factor of 10….




                             Attachment R                         PX 44, 4141
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 171 of 230




Now, even though we don’t place any of these trades without high certainty
from the I.G.N.I.T.E. process… We still make sure we put a 50% stop loss,
so you never lose more than half of your position on a given trade… Plus, if
you’re one of my avid followers, you also already know not to place a trade
with more than about 10% to 20% of the size of your portfolio.




                             Attachment R                        PX 44, 4142
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 172 of 230




Alright, part 3… Once again, you know I don’t like to take on too much risk,
so here’s what I do…

On any of my options trades… once I double my initial investment (which is
technically just a 10% gain on an ordinary stock trade)... I take half of the
money off the table…

This means we’re going to let the rest of the trade ride on the house’s
money… and then we let the option rocket takeoff...

By doing this, we ensure that we at least keep our initial investment...




                              Attachment R                         PX 44, 4143
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 173 of 230




Finally, BLASTOFF!!!! We then let the option rocket continue to do it’s
thing…

With our remaining position, we could potentially go to 200%, 300%, 400%,
500%, 600%, 700%, 800%, 900%, 1,000% or even higher!

How do I know this? Because I hit 100%+ on stocks fairly frequently, and
now, with options leverage, those can theoretically now be 1,000%+!

Even if I hit what would be a 30% gain on a stock… it’s now 300%! Do you
see the magic here?




                             Attachment R                         PX 44, 4144
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 174 of 230




So, let’s look at some recent ‘stock’ trades I’ve made… Ones that have
returned me 100%, where if I had just used options leverage, could have
been 1,000%. I just want you to see that these are not that uncommon for
me and for you to see that connection between a winning 100% stock trade
and a winning 1,000% possible options trade, so you can see the foundation
of these monstrous opportunities...




                            Attachment R                      PX 44, 4145
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 175 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4146
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 176 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4147
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 177 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4148
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 178 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4149
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 179 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4150
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 180 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4151
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 181 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4152
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 182 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4153
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 183 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4154
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 184 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4155
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 185 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4156
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 186 of 230




EXAMPLES - Show 100% Gains / Show “Could Have Been” 1000% Gains




                           Attachment R                       PX 44, 4157
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 187 of 230




Explain Key takeaways then….

Now, I know you can do all of this, because I’ve just shown you how… But by
far, the hardest, and most important piece of this, is that I.G.N.I.T.E.
process… It defines the difference between incredible success and no
success at all…




                            Attachment R                      PX 44, 4158
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 188 of 230




Which is why I’m going to make it SUPER EASY for you…

I spend nearly every minute of the 7-hour trading day researching, scanning,
and analyzing possible trade opportunities with my I.G.N.I.T.E. process. Only
when all 6 of these elements align perfectly will I trigger an alert to buy. This
means, by the time an alert get to sent to you, it will be the result of me
thoroughly vetting the opportunity…

And you won’t have to do even the slightest amount of research if you don’t
want to…




                              Attachment R                          PX 44, 4159
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 189 of 230




Introducing: OPTION ROCKET… Now you can just place these POWERFUL trades
alongside me… These monstrous trades that I don’t give out anywhere else…

I put so much work into these and vet each trade so thoroughly, that even after I spend
about 100 hours throughout the month pouring over 1,000’s of trade opportunities, I
typically only end up with 1 or 2 trades that make the cut each month, which in turn, makes
it really simple on your part…




                                  Attachment R                               PX 44, 4160
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 190 of 230




You can just place the trades alongside me… I’ve turned $15,000 into $4
million, so it’s safe to say I know what I’m doing…

And even if we don’t hit the 1,000% mark as frequently as we want, and
instead you get a handful of 200% gains, 400% gains, and occasional 700%
or 800% gains, you’re going to be stoked, right!? I know I will! There is NO
WHERE ELSE that you can get trade opportunities of this caliber…




                             Attachment R                       PX 44, 4161
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 191 of 230




And what’s really neat about this whole thing, is that this will only require just
a couple minutes a month for you to execute…

You just need a smartphone or a laptop, and an internet connection so you
can log in and place your trades...




                               Attachment R                          PX 44, 4162
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 192 of 230




YOU’RE getting in early… but there are a handful of people inside already,
and here’s what they’re saying…




                            Attachment R                        PX 44, 4163
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 193 of 230




                         Attachment R                    PX 44, 4164
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 194 of 230




                         Attachment R                    PX 44, 4165
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 195 of 230




                         Attachment R                    PX 44, 4166
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 196 of 230




                         Attachment R                    PX 44, 4167
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 197 of 230




This is a NO-BRAINER!

If you understand that I turned my $15K account into $4MM.…
If you understand that I spend 100+ hours looking for these perfect trades
each month with my proprietary I.G.N.I.T.E. process...
If you trust my trades more than your own...
If you have a few minutes each month to spare for trading...
If you believe in the risk vs. reward model of what I’ve shown you today...
If you are excited about possible 100% to 1,000% gains on your trades...

THEN THIS IS FOR YOU!




                             Attachment R                        PX 44, 4168
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 198 of 230




Now, I’ll be honest with you… This is my life’s work…

Everything I’ve learned growing my account from $15K to $4MM…

I’ve learned a ton, and now, I’m putting it to work here big time…

I believe I’m easily set to break $10MM this year with my account… and trust
me, I personally play it safe…

So I know this could be game-changing for you…

I still remember when I broke a million… That year, I think I made about
$800,000… That put me on the map…. And now, I want to put YOU on the
map, with all that I know today, that I didn’t even know back then…

There is truly nothing else like this out there. This is the alpha-omega of
trade alerts.




                              Attachment R                           PX 44, 4169
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 199 of 230




Now, because this is so special to me… I’ve got a high retail price on this…

HIT SPACE BAR

$3,999...

I can’t give this to my regular subscribers… It’s just too freaking good…

If you go to my website, you’ll see that price… $3,999…

But, today, since you’ve stuck through this, and you see the value, and you
clearly want to succeed, I’m going to cut you a deal…

Right now, you won’t have to pay $3,999 like everyone else…




                             Attachment R                         PX 44, 4170
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 200 of 230




Right now, you’ll get 50% OFF and only pay $1,999…

That’s a savings of $2,000 right out of the gate...

And if you want it, act now. Because there’s a lot of hungry traders in this
presentation and...

HIT SPACE BAR

I’m only making this discount available for the first 15 traders to join today…

When you click to the page, you’ll see if you made it or not, but be aware,
your discount will expire in 10 minutes if not claimed and given to the next
person…

Here’s that link…

LINK TO PAGE




                              Attachment R                         PX 44, 4171
 Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 201 of 230




Now the rest of you, don’t worry, even if you get it for $3,999… This is a
HUGE opportunity for you. I believe if you stick to my trades, that you could
potentially recoup the cost in a matter of days or weeks, depending on the size
of your portfolio…

I imagine you’ll start conservative, you’ll probably want to build faith in this…
But after the first few trades, I think you’ll gain that faith…

This is the real deal and I don’t want you to worry if you don’t get that
discount… Trust me, it’s worth it either way…

Again that link is : LINK TO PAGE




                               Attachment R                          PX 44, 4172
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 202 of 230




Trust me, this service is going to be a GAME-CHANGER for you, both for
your trading, and for your life…

I’ve already seen so many lives transform, I’ve already got one millionaire
student, I’ve helped many others generate hundreds of thousands of dollars,
and I’ve seen so many people leading ordinary lives become the best version
of themselves, all enabled by trading…

Get the “Option Rocket” today at this unprecedented 50% off, you will NOT
regret it.




                            Attachment R                       PX 44, 4173
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 203 of 230




Okay, I’d like to open it up to a Q&A here…

ANSWER LIVE QUESTIONS (OR ONES FROM SALES PAGE?) THEN
MOVE TO NEXT SLIDE




                            Attachment R                 PX 44, 4174
Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 204 of 230




AFTER Q&A…

Again, this is the biggest opportunity you’ll ever have in your life to potentially
realize trading gains as high as 200%, 300%, 400%, 500%, 600%, 700%,
800%, 900%, or even 1,000% and higher! Don’t delay, grab a 50% discount
if it’s still there, get in, and wait for the first trade…

Thank you so much for being here today… Thanks everyone!




                               Attachment R                          PX 44, 4175
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 205 of 230



https://www.biotechbreakouts.com/black-optics-webinar-
replay/?utm_source=RB&utm_medium=email&utm_campaign=rb-email-blackoptics-replay


[Webinar Replay] Hint...It was Crazy!


Not really sure where to start with this one...but here’s a play by play.

4pm, people started showing up 4 hours early.

By 7:55PM, 2000 people were in the room.

At 8PM, the already-upgraded servers overloaded as 2000 more people tried to join within the
span of 90 seconds.

For about 15-20 minutes, many were locked out, but I told everyone I’d record it, and I did!

It was wild! Comments poured in, everyone so attentive, and I couldn’t have asked for a better
night.

The reception was huge!...but why wouldn’t it have been? I gave away a FREE SERVICE!

Now I know everyone lives busy lives, so just like Black Optics which caters to those who work
full time, I decided to cut the webinar down and tell you exactly where to watch!

4 minutes please! From 20:22 - 24:36. Take this time and see what Black Optics can do for you!




Look forward to seeing you soon!



                                        Attachment R                            PX 44, 4176
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 206 of 230




[Must Watch] Costly Mistake

We’re gonna get right into it.

Last night, Kyle...on his own...gave away a FREE SERVICE (Psst...It’s OPTION ROCKET)




Yes, that was our reaction, too!

And everyone poured in, because we’ve never offered any deal like that before.

If you missed the Black Optics event, Kyle did record it, and he’s adamant about letting others
who weren’t there get the same deal.

Against our better judgment, we’ve allowed this to happen.

It’s too good to pass up!

As far as the webinar goes, we urge you to see what you missed out on. Can’t watch it all? No
worries!

The Black Optics system is exposed at 26:14...jump in there for your prime insertion
point!




                                      Attachment R                             PX 44, 4177
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 207 of 230




https://mr141.infusionsoft.app/app/orderForms/B4yfMezT5snrLuTC8HaC?utm_source=RB&utm
_medium=email&utm_campaign=rb-email-blackoptics-lifetimeupgrade


[Nucleus Members] Special Notice!

There was so much going on last night, that I may have failed to let you all know the amazing
news!

Yes, Black Optics was launched, but you all are my most loyal members, so OF COURSE I’m
going to reward you most!

That is why you all have access to a $2997 lifetime upgrade.

It includes Nucleus, Option Rocket, FDA Insider, and Sniper Report!

I want to thank you all for being with me through this journey and putting your trust in me.

You all deserve the best and I want to give it to you.

I’m opening up this link for a limited time, so please take action!

Here is to many more profitable years together!

Cheers and Happy Holidays,




3 More Minutes

I’m not here to interrupt your evening too much, but in the next 3 minutes, I want to show you
something special.

If you haven’t realized yet, Black Optics is all about your vision in the market.

Knowing when you spot opportunities and act, as well as knowing when to hold off.

So when I talk about Vivid Vision, it’s all about building your consistency and steadily increasing
your account to the point where each day is just another day to pull profits regularly.

So give me 3 minutes of your time now.




                                        Attachment R                                PX 44, 4178
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 208 of 230



From 35:10-38:30, you’ll see how Adriano was able to take a $9000 account and turn it into
over $100,000...and how you can do the same!




https://www.biotechbreakouts.com/black-optics-
sale/?utm_source=RB&utm_medium=email&utm_campaign=rb-email-blackoptics-salespage


They’re failing you!

Bottom line...The Stock Market Has Changed!

Individual investors/traders are taking control of their finances for two reasons…

1) Fund/Financial Managers Are Failing and Providing Little, if ANY Return!

2) Trading isn’t as hard and scary as people make it out to be!

So when I gave out the step by step system I used to crush the performance of the market and
those so-called “fund managers” and then showed you how countless others have done the
same with my help, well…

What are you waiting for?




                                       Attachment R                             PX 44, 4179
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 209 of 230




Black Optics is the revolutionary system you need so you can supplement your income and pad
that wallet of yours!

It works for small accounts, you can easily do it even if you work full time, and it’s a methodical
approach to that can yield consistency and lifelong profits.

Let me put the power into your own hands.

You deserve it!

Here’s how it will work.




Phew! It’s Saturday

Alright, now that you’ve had time to sit down, relax, and take a little weight off your shoulders, I
need to be pretty straightforward with everyone.

I released the BIGGEST DEAL ever for Nucleus members yesterday.

$2997 lifetime membership upgrade to Nucleus, Option Rocket, FDA Insider, and Sniper
Report!

Most of you have paid more than that for just 1 year…now I’m offering the same price but
LIFETIME?

Yea, it’s pretty insane, I know!

So please see the value in this. I can’t offer it for too long, but needed to make sure you all had
the chance to take advantage of this offer.




Hold the phone!

Are you kidding me right now…

Off of value alone, this is an absolute steal.

Last Nucleus Sale…$3997 price point.




                                        Attachment R                               PX 44, 4180
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 210 of 230




Last Option Rocket…$1997 price point.

Total if you bought both... $5994 price point.

Then, Black Optics Launched. At first, I was just going to offer Nucleus at $2997 and have
Option Rocket be another $1000 or so.

I said “Screw That!”

So I threw in OPTION ROCKET FREE!

   $2997 for every service I offer right now...Nucleus, FDA Insider, Option Rocket, and
                                       Sniper Report.

The first and last time I’m going to do this!

All yours for an entire year, but if you think this price doesn’t end soon, you’re mistaken.

This was supposed to be only for attendees, until the servers overloaded, my VIP concierge
team got 500 calls, and my support team saw 1000+ emails over the past 2 days.

So, for right now, this $2997 is still live. But don’t count on it for too long!




Money at your fingertips

I briefly talked about this on Thursday night, but one thing to take note of is the time commitment
needed to trade.

Most think you have to be trading full time to make any money in the market.

Wrong! That’s not how I designed this.

Remember when I told you I will help you “Avoid the Blurry Beginning?”

There was something I must not have driven home based on all the questions I have been
asked. The first step in the process is honing in on my #1 Strategy for Consistent Growth...my
FDA Insider Trades.

I design this with a weekly watch list to easily track which stocks I’m interested in, as well as
sending you actionable alerts when I buy/sell or even add to a position!




                                           Attachment R                            PX 44, 4181
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 211 of 230




Most of my members DON’T TRADE FULL TIME!

They work, spend time with their family and friends, and then use trading as an income source
that they are 100% in control of.

Kenia is one of those who enjoys the beauty of adding additional income to here current salary...

“This is truly the best stock investment service out there. The level of education is like no other.
The way all your questions are answered and explained in details is what I love the most. FDA
alerts are great and give you plenty of time to make money , this service is easy to follow even if
you are a busy full time employee , Great service, professional chat room , Kyle is simply the
best.”

I told you from the beginning that you’ve been lied to and you’ve been misguided.

Everyone has this misinterpretation of the stock market because they have been ill-informed.

Let me bring honesty and clarity into your trading.

You can do this, and at my lowest price ever for a bundle of ALL my services that I offer…

Well, it’s a no brainer!

Join this community!




Feeling at Ease

Remember when you first sat behind the wheel of a car?

Adrenaline racing, anxious and excited (maybe a little nervous?)

I remember it like it was yesterday. I got in all confident and I was actually pretty good! Then my
dad took me out on the highway and I can’t lie...it was intimidating.

So much going on at once. Cars everywhere, trucks...I managed because my dad was there to
help calm be down and showed me how to manage everything going on around us.

Well, that’s the same feeling I had when I started trading. The market seems hard, but it’s really
not once you find someone that can lend you a hand and coach you through it!




                                        Attachment R                              PX 44, 4182
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 212 of 230




That’s my goal. I want to help you make money, even if you are brand new to the service.

It starts with slowing things down and making you feel comfortable!

Like Josef said…

“Kyle Dennis is the one of the most trustworthy, transparent trader I've ever meet. His technique
towards trading is very refreshing and his teaching is very structured which makes even the
newest to trading feel comfortable and secured!”

Don’t worry about everything else right now.

All you need to think about is how you can get all my services at only $2997 for an entire year,
and how this deal won’t be offered again!




How long will it last?

Do me a favor. Think about some items you own…

How long do you keep them for. How long do they last?

Food? Gone as soon as you eat it.

Car? Could be 10 years, but normal lease will be 3-4 years.

Cell Phone? 2-3 years (depending if you drop it).

TV? Maybe 5 years or so. Hopefully more!

So, you’re having to make payments continuously on those items, then you’re having to buy
new ones regularly, and even worse…

They DEPRECIATE in value.

So add that into my offer to go lifetime for ALL of my services at just $2997.

It’s the one product you buy that could pay for itself 50, 100, even 500 times over!




                                       Attachment R                              PX 44, 4183
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 213 of 230




Take action before 9:30am tomorrow

Each week feels like Christmas to me.

Every Sunday night, I get a tingly feeling because on Monday morning, I know that profits are
there for the taking.

I feel like a little kid sometimes waiting to see presents under the tree. It’s ok you can laugh!

I never knew this would be my life, but I gave myself the chance, and I thought what better “job”
is there?

I work from home, I’m 100% responsible for my own income, I’m free to travel whenever and
wherever I want, and I can provide for my family in ways that I never thought were possible.

All because I chose to make some slight changes and invest in my own future.

And now, I have even more to look forward to, because each day I’m live streaming my account
and finding opportunities for you and the amazing community that I’ve been able to build.

It’s a lot of pressure, but I love the responsibility of helping others achieve their goals.

I know it’s a lot to put your trust in, but for $2997 you can get every service that I offer…

Every profit bucket that I’m tapping into is yours!

For you, the best part isn’t just that blowout price, but that once you’re in, you keep all your
profits.

I’m not a fund manager, nor would I want to be.

I don’t want any of your profits. Those are yours to keep as they should be!

There are about 250 trading days in a year. I’m confident I can help you add a lot more than
$12/day to your account.




                                         Attachment R                               PX 44, 4184
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 214 of 230



It’s time to put your money to work for yourself.

Access the lowest deal I HAVE and WILL EVER OFFER by joining here.

If I haven’t delivered for you in an entire year, we can part ways just like that!

Something tells me based on my current retention rate that you’ll be here to stay for the long
run!


____________________________________________________________________________

SL: I know why people don’t buy what they want

Think about the last time you really wanted something, but didn’t buy it.

It depends on what sort of things you like... Maybe it was a new car, an espresso machine, or if
you’re like me, maybe some courtside seats to the next Lakers game?!

Whatever you wanted, you didn’t buy it.

Why? What stopped you?

I bet at least 95% of you just thought the same thing: the price.

People don’t like paying for things, especially things that don’t keep their value.

That’s why you need to learn how to trade stocks, and you need my help to do it.

Not only does the stock market provide unlimited upside opportunity (You can make as much
money as you want), but this $2997 investment isn’t like you’re throwing your money away.

I call it an investment for a reason.

That assumes you’ll get a return. It could take a few weeks, or if you’re really cautious at first,
maybe it could take a few months, but you can make back all of your $2997 investment...and
then some!

Every single penny.

When I took $15,000 and opened an account to start trading, I was terrified.

That was all I could give!




                                        Attachment R                                 PX 44, 4185
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 215 of 230



I took it day-by-day, and look where I am now: $5.3 MILLION later.

Black Optics is the product of a lifetime, and at this price, it’s not just a steal, it’s a regret if you
don’t take it!

Join now, and you’ll be ready to rock and roll with me tomorrow morning!

I’ll see you there.

Kyle




Monday Market Talk: How’s it look?

You don’t need friends and family to tell you the market has been tough lately.

Take a look. Not ideal?

I get questions relating to this all the time and I’m going to be brutally honest with you.

Stop listening to people that know nothing!

I’m serious. It’s concerning.

Bob from down the street is out mowing his lawn and spurting out lines like “man, market
doesn’t look good.”

Your brother or sister in law is on the phone saying “yikes, glad we don’t have much money in
stocks.”

And news networks are filling your head with just about anything that they WANT YOU TO
HEAR!

Enough of that. Stop listening to all the noise. I’ll say it again...I’m serious!

You know what “listening to everyone” did for me?

It lost me $8000!...over HALF of what I even had to start trading.

I thought everyone was smarter than me. I thought if CNN was saying it, it must be true!

I quickly realized that was why I was losing money.




                                          Attachment R                                 PX 44, 4186
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 216 of 230




Most people don’t understand it, fund managers want to make you feel dumb (so they make
more money off you), and the media wants you to side with them.

Even if you don’t join my service, let me leave you with that.

If you’re listening to all these other channels, you’re negatively influenced by what they say.

Again, don’t believe me? Read above. I was working a full time job making about $35k/year
trying to save money, and I decided to listen to outside noise and lost $8000.

You think that felt good? No way! I wanted to quit.

But as I filtered out that noise and focused on WHAT I SAW, the market became clear.

Since that time, I haven’t had a losing month since 2013!

The moment I started thinking for myself and seeing what no one else “wanted” me to see, my
profits increased exponentially.

You deserve the same, and that’s what I’m here to help you with.

This is the only time this deal is being offered.

Believe me, you deserve more.




Against All Odds
Your interest in the stock market is for one reason and one reason only.

To make money.

What that money does for you isn’t any of my business.

Maybe it’s to set you up for a stronger financial future...

Maybe it’s to give you the means to take that trip/vacation you always wanted to...

Maybe it’s a hobby when you’re retired…

Maybe it’s a way for you to escape the 9-5 job and be in complete control of your income.




                                        Attachment R                             PX 44, 4187
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 217 of 230




Whatever the case, you can do it!

But one story for me really hit home.

I hosted an event in Baltimore and about 20 members signed up immediately.

One of them was Dimitri Deychakiwsky…

Dimitri was in a series of bad accidents, had multiple surgeries, and was faced with tens of
thousands of dollars in medical debt.

He joined my service, paid off that debt, and is now consistently profitable.

I can’t speak for him. I’ve never had to deal with anything like that. But what I can say is that
that is exactly why I decided to take my own expertise and teach others how they can do
the same.

I get this question often…”If you’re so good at trading, why do you teach others?”

Look above. That’s why. It’s because everyone can capitalize on the market if they give
themselves a chance.

And I’m offering every service I offer for just $2997 for an entire year which is hands down the
best deal you will ever get for this level of service.

It’s ending soon, but you deserve that opportunity, and I don’t want to take it away from you!




Extra 9k in 2 weeks help?

Another thing I forgot to spend time on…

I can only say so much in an hour or two, but really, the services I offer have so much value that
it’d take me days or weeks to really show you all they offer.

But one thing I need to highlight is the group of moderators I have with me that are providing
value each and every day to members.

Don’t worry, I’m there to help you!

But I want you to have a rolodex of people that are there for you.




                                        Attachment R                             PX 44, 4188
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 218 of 230



It’s a team effort in this community, and you can’t put a price on people who are there to help
you achieve your goals...and to do it quickly!

Here, see what Raymond has to say…

 “Ive taken 12k to 21k in 2 weeks. I have to thank Kyle, Peter, Justin, and Carlton! You guys do
                    such a great job and Ive learned so much from all of you.”

Name another service that is this invested in YOUR SUCCESS!

You can’t.

Take action soon. I’ve gone above and beyond to keep this price active, and I can only do so
much more.

Lowest price ever offered right HERE.




Mind Over Matter. +600%

Fear is an interesting concept.

One minute, it can be what cripples an effort.

The next minute, it can be beautiful.

It’s all about how you handle it.

The important thing is to never ignore fear but to challenge it.

Fear as motivation could be the main factor of your success.

Do you remember when you first started learning how to ride a bike?

A little scary, yet exciting. You get on that bike and you fear falling off. You fear failing at it.

But you overcome that with someone there to help you and tell you everything is going to be just
fine.

Couple that with the desire to succeed, and you’ve just used that initial fear to ultimately
conquer that bike and prove to yourself what can happen when you put your mind to it.




                                          Attachment R                                 PX 44, 4189
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 219 of 230




It’s mind over matter.

The same is said with your stock market success. I don’t want to see you fail. I want you to
succeed and I want you to channel that feeling of fear and be the best possible trader you can
be.

When Andrew first joined my service, he was scared. He didn’t know what he was doing. But he
embraced it and let me help him.

“...Having never traded before, from utilising the service, I have returned approximately 600%...”

This is where that happens.

Rip off those training wheels and get going with Raptor5, the one service that’s designed
specifically for those who want to succeed.




Welcome! [Subscription Details]

Big news coming as we near the end of this Black Optics sale.

My VIP Concierge Team is on board and is eagerly waiting your call.

Questions about membership? Your account status?

That’s what they’re here for! They’ve even been giving out credits (Up to $1000 already!)

Call to lock yours in before it’s too late!

Number: 833-265-1270




Discounted Upgrade Offer! Limited Time

I’ve noticed you haven’t made the upgrade to Black Optics...YET!

Luckily for you, my VIP Team is here to help.




                                          Attachment R                          PX 44, 4190
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 220 of 230



Call them for an account review and see what they can do.

This sale is closing soon, so I need you to act quickly.

Call: 833-265-1270




I’m really doing this??

Call me stupid, but I’m still letting people get the Black Optics bundle.

I’m close to pulling the plug on this one though…

Especially because I’m giving Option Rocket ($1997 value) absolutely free for an entire year!

When I asked others about their performance from that service, comments poured in...

martin ott: yes Made $1300 last two weeks
Michael Tingley: Kyle helped my with Option Rocket, turned 375 to 2700 on amrn
scott bon: I love option rockets, had a 3k profit on tesla the other week!
Robert Barrett: I made 11K with my first two trades with Kyle
johnny lee: closed AAXN options for 101%...thanks Kyle!




I’m starting to realize I’m giving way too much away.

Don’t expect this $2997 price to be here for long.




#1 Question Answered




                                      Attachment R                           PX 44, 4191
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 221 of 230



My support team has been telling me they’ve been getting this question regularly, and I’m not
surprised.

The age old question… “Does this work for a small account?”

Short answer...YES!

Long answer...YES!

But here’s the thing. When I laid out Black Optics for you, I wanted to relay the message that I
didn’t have a lot of money to start with.

Neither do a lot of my members!

Black Optics is simply about growth. Growth for you as a trader to slow the market down and
develop clarity, and growth to your portfolio as you speed up.

That’s the goal here.

I went through this in the webinar Thursday, but it’s ok that I need to reiterate it.

The $2997 fee is cheap. Cheaper than I’ve ever offered and I threw in my Options trading
service free.

So when I say this is the best deal I have and will offer, believe me, it is!

Members with small accounts have the opportunity for more growth.

Vidashara…$4700 to $80k in two months.

Nathan…$10k to $30k in one and a half months.

Dawod…$5k to $14k in two weeks.

Mark…$4500 to $27k

Michael…$5k to $37k

Garrett…$2800 to $150,000!

Don’t fear the price based on your account size.

You’ve got a year with every service that I’m offering.




                                        Attachment R                               PX 44, 4192
       Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 222 of 230



It’s one of those deals that you just can’t pass up on!

I can’t offer this forever.




Added Bonus

Didn’t want you to forget about this...

Another thing that I didn’t have to do, but I wanted to reward you for making the annual
commitment to me.

VIP Member Card.

Maybe to you it doesn’t seem like much, but it is!




VIP Support - Jump to the front of the line with my support team!

Early Bird Access - Any new product/service I offer, you will be eligible to gain access before
everyone else. Be the first to tap into my new profit buckets!

Social Proof - Post your performance with your VIP Member Card, and you could receive
added time to any membership you have!

Mastermind Events - You’ll be the first to get notified of any in-person events I’m having and be
able to secure your spot before anyone else!


This is only available to Black Optics members.

I’m capping membership. Limited seats left (Fair warning: will be sending an update later!)




                                          Attachment R                          PX 44, 4193
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 223 of 230




Step-By-Step

"I've always been interested in trading, but never knew enough before I started with the Nucleus
program."

When you join my premium service, what you’re telling me is that you are serious about making
money.

You want to make a change, you want to supplement your income, and maybe someday, you
even want to become a full time trader.

Well, you’ve gotta give yourself the chance.

That’s what Chris did. He invested in himself and realized that in order to achieve his goals, he
needed someone there to help him.

Enter me and my Nucleus service.

“Kyle Dennis makes it easy to understand through his own experience, wisdom and the
lessons...”

There is nothing that will help you learn and grow your account quicker than experience!

Luckily for you, my years in the market and over $5million in profits have given me the
experience needed to help navigate you through your trading.




If you read this far, you’re invested in this and I know you’re about to become a member.




                                       Attachment R                             PX 44, 4194
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 224 of 230




I’m reserving seats at $2997 with Mortal Lock included free.

Don’t let someone take your spot.




Just another day. Update inside!

I’ll let the performance of some members today speak for themselves…

                                        Dec 19, 11:30 AM
              carlos higuera hig: i have to get pay my self i am out in APPL 1200$

                                      Dec 19, 11:28 AM
              john nic: picked up some SPY 263 12/31 Calls on that drop, up 20%

                                    Dec 19, 11:28 AM
                             dwardney col: out SPY calls +$1200

                                    Dec 19, 11:26 AM
       michael coo: Just made $1500 on QQQ puts!! and bought more SNAP on the dip!

                                     Dec 19, 11:26 AM
                            watson mce: second AAPL calls +17%

                                        Dec 19, 11:22 AM
                                   watson mce: AAPL calls +13%

                                       Dec 19, 11:22 AM
               aaron hig: thanks Kyle - i got SPY calls on the bounce back +$630

                                      Dec 19, 11:20 AM
                              bruce din: $4800 proFAT on AAPL

                                      Dec 19, 11:13 AM
                               david mey: 2500 aapl! holy moly.

All before noon!

Oh, and if you missed my last message earlier with 100 seats left to get into Black Optics,
you should take notice, because over HALF are GONE!




                                      Attachment R                          PX 44, 4195
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 225 of 230




Don’t lose focus and join now.




Maybe Next Time?

Wait...there is no next time!

Seats filled tonight, and I told my development team to pull the deal.

Then, emails and calls poured in.

So, here’s what is happening. You have 24 hours left to join at $2997 for every service I offer.

This Black Optics Bundle has gone on long enough.

I’ve got tons of new members and at this point, you’re in or you’re out.

Afterwards, Nucleus goes back to $3997 and Option Rocket gets yanked and becomes a
standalone, $1997 product by itself.

What sounds better…$6000 for the pair or $2997?

I’m giving you a full day’s notice, so make it count!




<p style="text-align:center;"><img src="https://ragingbull.com/tools/timer/gif.php?time=2018-12-
20 11:59PM" style="width:100%;max-width:355px;" alt="Time Running Out" /></p><p></p>


You saw this, right?

I gave everyone the details last night, but just in case you didn’t see it or were already asleep,
here they are again

Today is the last day! New members have poured in and the Black Optics Bundle has set a new
level of demand that I never could have imagined!

At $2997, I think I’ve given too much away and it’s been a week, so it’s time to shut it down.




                                        Attachment R                              PX 44, 4196
    Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 226 of 230



Come midnight tonight, Black Optics Bundle disappears. Here are the new prices…

Nucleus: $3997

Option Rocket $1997

Please don’t email my support team tomorrow and ask for the $2997 price. To lessen the
workload on them, I offered to do one full day notice that this price hike is coming, so now is
really your last shot.

There’s no time to wait anymore.

$2997 until midnight. Don’t pay more tomorrow.




Sale Ends Today

12 hours remain.

Your failure to act on this could cost you greatly!

You can make your membership fee back a lot quicker than you expect…

                                        Dec 20, 7:07 AM
    alejandro bri: Kyle thanks to the TTWO idea I have already paid for half of my nucleus
                                     membership. thank you

                                         Dec 20, 7:07 AM
                              brian adl: $400 on TTWO thanks Kyle

                                       Dec 20, 7:06 AM
     dennis uy : im selling half TTWO calls +32% , only got 4. leaving the rest. thanks kyle

It’s not your average product/service.

In this case, it can pay you back!

Grab this deal before midnight.




                                      Attachment R                             PX 44, 4197
     Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 227 of 230




IMMU Wins Across The Board

Don’t think on this too much longer…

Each day you wait, you are missing out on profits like the ones below:

 alfonso fon: 1,000 on IMMU. thanks to Kyle and the people that brought this to our attention in
                                          the chat!

                                  erick sal: out SPY puts +95%

                            adriano sic: +$1200 on IMMU thanks KYle

                                miguel ang: I make 650 on immu

      alfonso fon: taking my IMMU here for another +600. this stock made my day today!


Not only that, but tomorrow you’ll be staring at a price that’s DOUBLE what I’ve been offering
the Black Optics Bundle for.

Save over 50% right here!

Ends at midnight. You’ve got 8 HOURS LEFT!




6 Hours Left!

What’s holding you back?

Are you not confident that I can help you?

Well, experienced or not, let me be your guide!




                                       Attachment R                           PX 44, 4198
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 228 of 230




Clive joined and was brand new to trading. Now he’s well on his way!

Or maybe it’s value your concerned about?

Well, I’m speechless there.

This price is lower than I’ve ever offered and it’s not going to get better than this.

Take advantage of it!




Unlock Instant Gratification

I get it. We’re all lazy in our own way.

We want success to happen overnight.

Doesn’t seem possible normally, but it can be!

It starts by joining Black Optics.

From there, each service I have is carefully crafted to give you enhanced opportunity and “profit
buckets” to pull from consistently.

It’s time to create passive income for yourself.

The stock market was the answer for me.

No reason it can’t be the same for you!

100% PRICE HIKE AT MIDNIGHT!




                                           Attachment R                             PX 44, 4199
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 229 of 230




Lock in the lowest price here.




See you tomorrow?

We’re getting down to the wire!

You’ve got 4 hours left and then you can kiss this deal goodbye!

Nucleus, Option Rocket, FDA Insider, and Sniper Report...ALL FOR $2997.

Tomorrow, those services will be priced individually, resulting in well over $6000 total.




This really is the deal of a lifetime.

Let me prove that to you!




We could have had something real…

REAL Profitable that is!

All because of one thing and one thing only...lack of commitment.

Ahh commitment, the dreaded word that sends people fleeing the scene.

Well, lack of commitment shows weakness.

I’ve shown you success of my members. I’ve shown you my returns as well and shared my
entire story with you.

The proof is there, so at this point, the only thing holding you back is yourself.

My performance is real. My members’ performances are real. There’s no hiding from any of this
and you have to believe in yourself!




                                         Attachment R                                PX 44, 4200
      Case 1:20-cv-03538-GLR Document 148-2 Filed 01/27/21 Page 230 of 230




I’ve taken down every barrier to entry I possibly could. I wasn’t even supposed to offer all of this
for $2997.

Then I extended it a week for everyone to make sure everyone had time to sign up.

Now, in hours, this price is being stripped away.

Better grab it!




Deal Ends Now

Black Optics is all done.

No more sale price. No more exclusive access. No more FREE Option Rocket, that’s for sure!

All that’s left it missed opportunity and regret.

It’s the holiday season...avoid feeling like this!




Take these final moments to join and I’ll see you tomorrow!




                                         Attachment R                             PX 44, 4201
